Exhibit 10.1

AMENDMENT NO. 16 TO
RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 16 to Receivables Purchase Agreement (this "Amendment") is
entered into as of October 8, 2010 among Graybar Commerce Corporation, a
Delaware corporation, as Seller ("Seller"), Graybar Electric Company, Inc., a
New York corporation, as Servicer ("Servicer"), Falcon Asset Securitization
Company LLC (formerly Falcon Asset Securitization Corporation) ("Conduit"), and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)) ("JPMorgan")), as Agent and as a Financial Institution.

RECITALS

Each of Seller, Servicer, Conduit and JPMorgan entered into that certain
Receivables Purchase Agreement, dated as of June 30, 2000, and each of the
parties thereto amended such Receivables Purchase Agreement pursuant to the
following amendments: (i) that certain Amendment No. 1 to Receivables Purchase
Agreement, dated as of July 12, 2000, (ii) that certain Waiver and Amendment No.
2 to Receivables Purchase Agreement, dated as of January 1, 2001, (iii) that
certain Amendment No. 3 to Receivables Purchase Agreement, dated as of June 22,
2001, (iv) that certain Amendment No. 4 to Receivables Purchase Agreement, dated
as of August 29, 2001, (v) that certain Amendment No. 5 to Receivables Purchase
Agreement, dated as of October 26, 2001, (vi) that certain Amendment No. 6 to
Receivables Purchase Agreement, dated as of December 31, 2001, (vii) that
certain Amendment No. 7 to Receivables Purchase Agreement, dated as of October
23, 2002, (viii) that certain Amendment No. 8 to Receivables Purchase Agreement,
dated as of December 23, 2002, (ix) that certain Amendment No. 9 to Receivables
Purchase Agreement, dated as of October 22, 2003, (x) that certain Amendment No.
10 to Receivables Purchase Agreement, dated as of September 26, 2005, (xi) that
certain Amendment No. 11 to Receivables Purchase Agreement, dated as of August
15, 2006, (xii) that certain Amendment No. 12 to Receivables Purchase Agreement,
dated as of October 13, 2006, (xiii) that certain Amendment No. 13 to
Receivables Purchase Agreement, dated as of September 25, 2009, (xiv) that
certain Amendment No. 14 to Receivables Purchase Agreement, dated as of October
9, 2009 and (xv) that certain Amendment No. 15 to Receivables Purchase
Agreement, dated as of June 11, 2010 (such Receivables Purchase Agreement, as so
amended, the "Purchase Agreement").

Each of the parties hereto now desires to amend the Purchase Agreement, subject
to the terms and conditions hereof, as more particularly described herein.

 

1

 

--------------------------------------------------------------------------------

 

 

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.   Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

Section 2.   Amendments to the Purchase Agreement.  Subject to the terms and
conditions set forth herein, the Purchase Agreement is hereby amended as shown
in Exhibit A attached hereto, where additions are indicated by double-underlined
text and deletions are indicated by strike-through text.

Section 3.   Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof (the "Effective Date"), upon the
satisfaction of the conditions precedent that:

(a)   Amendment.  The Agent and each Purchaser shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

(b)   Representations and Warranties.  As of the Effective Date, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct in all material respects as though made on the Effective
Date (and by its execution hereof, each of Seller and Servicer shall be deemed
to have represented and warranted such).

(c)   No Amortization Event.  As of the Effective Date, both before and after
giving effect to this Amendment, no Amortization Event or Potential Amortization
Event shall have occurred and be continuing (and by its execution hereof, each
of Seller and Servicer shall be deemed to have represented and warranted such).

Section 4.   Miscellaneous.

(a)   Effect; Ratification.  The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Purchase Agreement or of any other instrument or agreement referred to therein;
or (ii) prejudice any right or remedy which any Purchaser or the Agent may now
have or may have in the future under or in connection with the Purchase
Agreement, as amended hereby, or any other instrument or agreement referred to
therein.  Each reference in the Purchase Agreement to "this Agreement,"
"herein," "hereof" and words of like import and each reference in the other
Transaction Documents to the "Receivables Purchase Agreement" or to the
"Purchase Agreement" shall mean the Purchase Agreement as amended hereby.  This
Amendment shall be construed in connection with and as part of the Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b)   Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

 

2

 



--------------------------------------------------------------------------------

 

(c)   Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser on demand for all costs, fees and expenses incurred in connection with
the preparation, execution and delivery of this Amendment (including the
reasonable fees and expenses of counsels to the Agent and/or the other
Purchasers).

(d)   Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

(e)   Severability.  Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f)   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(g)   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

3

 

--------------------------------------------------------------------------------

 
 

(Signature Pages Follow)

 

4

 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

GRAYBAR COMMERCE CORPORATION

By:      /s/  T. E. Carpenter                 
Name:  T. E. Carpenter
Title:     President

GRAYBAR ELECTRIC COMPANY, INC.,
as Servicer

By:      /s/  J. N. Reed                          
Name:  J. N. Reed
Title:    Vice President and Treasurer

 

 

Signature Page 1 of 2

 

--------------------------------------------------------------------------------

 

 

FALCON ASSET SECURITIZATION COMPANY LLC (formerly Falcon Asset Securitization
Corporation)

By:      /s/ Joel Gedroic                                  
Name:  Joel Gedroic
Title:    Executive Director

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)),
as Agent and as sole Financial Institution

By:      /s/  Joel Gedroic                                 
Name:  Joel Gedroic
Title:    Executive Director

 

 

Signature Page 2 of 2

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

RECEIVABLES PURCHASE AGREEMENT

dated as of June 30, 2000
and amended by Amendment No. 1 hereto, dated as of July 12, 2000,
and further amended by Waiver and Amendment No. 2 hereto, dated as of January 1,
2001,
and further amended by Amendment No. 3 hereto, dated as of June 22, 2001,
and further amended by Amendment No. 4 hereto, dated as of August 29, 2001,
and further amended by Amendment No. 5 hereto, dated as of October 26, 2001,
and further amended by Amendment No. 6 hereto, dated as of December 31, 2001,
and further amended by Amendment No. 7 hereto, dated as of October 23, 2002,
and further amended by Amendment No. 8 hereto, dated as of December 23, 2002,
and further amended by Amendment No. 9 hereto, dated as of October 22, 2003,
and further amended by Amendment No. 10 hereto, dated as of September 26, 2005,
and further amended by Amendment No. 11 hereto, dated as of August 15, 2006,
and further amended by Amendment No. 12 hereto, dated as of October 13, 2006,
and further amended by Amendment No. 13 hereto, dated as of September 25, 2009,
and further amended by Amendment No. 14 hereto, dated as of October 9, 2009,
and further amended by Amendment No. 15 hereto, dated as of June 11, 2010.

dated as of June 30, 2000
and amended through Amendment No. 16 hereto, dated as of October 8, 2010.

Among

GRAYBAR COMMERCE CORPORATION, as Seller,

GRAYBAR ELECTRIC COMPANY, INC., as Servicer,

FALCON ASSET SECURITIZATION COMPANY LLC
(formerly Falcon Asset Securitization Corporation)

and

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)),
as Agent and sole Financial Institution

*THIS COMPOSITE CONFORMED COPY HAS BEEN PREPARED USING EXECUTED COPIES OF THE
RECEIVABLES PURCHASE AGREEMENT AND THE AMENDMENTS THERETO AND HAS BEEN PREPARED
FOR CONVENIENCE OF REFERENCE ONLY.  AS SUCH, IT IS NOT TO BE RELIED UPON FOR ANY
ULTIMATE DETERMINATION OF THE SUBSTANTIVE PROVISIONS OF THE RECEIVABLES PURCHASE
AGREEMENT OR THE AMENDMENTS THERETO, REFERENCE TO WHICH IS MADE FOR A STATEMENT
OF THE TERMS AND PROVISIONS THEREOF, EXCEPT WITH RESPECT TO THE MODIFICATIONS
REFLECTING AMENDED LANGUAGE IN THE TEXT BELOW, WITH DELETIONS INDICATED BY
STRIKE-THROUGH TEXT AND ADDITIONS INDICATED BY DOUBLE-UNDERLINED TEXT.

         

 

--------------------------------------------------------------------------------

 

 

 

 

TABLE OF CONTENTS

 

 

ARTICLE I

PURCHASE ARRANGEMENTS

 

Section 1.1

Purchase
Facility.....................................................................................................................

1

Section 1.2

Increases................................................................................................................................

2

Section 1.3

Decreases...............................................................................................................................

2

Section 1.4

Payment
Requirements..........................................................................................................

2

 

ARTICLE II

PAYMENTS AND COLLECTIONS

 

Section 2.1

Payments...............................................................................................................................

3

Section 2.2

Collections Prior to
Amortization..........................................................................................

3

Section 2.3

Collections Following
Amortization.....................................................................................

4

Section 2.4

Application of
Collections.....................................................................................................

4

Section 2.5

Payment
Recission.................................................................................................................

5

Section 2.6

Maximum Purchaser
Interests...............................................................................................

5

Section 2.7

Clean Up Call
.......................................................................................................................

5

 

ARTICLE III

CONDUIT FUNDING

 

Section 3.1

CP
Costs.................................................................................................................................

5

Section 3.2

CP Costs
Payments...............................................................................................................

5

Section 3.3

Calculation of CP
Costs........................................................................................................

6

 

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

 

Section 4.1

Financial Institution
Funding................................................................................................

6

Section 4.2

Yield
Payments.....................................................................................................................

6

Section 4.3

Selection and Continuation of Tranche
Periods....................................................................

6

Section 4.4

Financial Institution Discount
Rates.....................................................................................

7

Section 4.5

Suspension of the LIBO
Rate...............................................................................................

7

Section 4.6

Extension of Liquidity Termination
Date.............................................................................

7

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.1

Representations and Warranties of The Seller
Parties...........................................................

9

 

 

 

 

--------------------------------------------------------------------------------

 

 

Section 5.2

Financial Institution Representations and
Warranties.....................................................

12

 

ARTICLE VI

CONDITIONS OF PURCHASES

 

Section 6.1

Conditions Precedent to Initial Incremental
Purchase....................................................

13

Section 6.2

Conditions Precedent to All Purchases and
Reinvestments............................................

13

 

ARTICLE VII

COVENANTS

 

Section 7.1

Affirmative Covenants of The Seller
Parties...................................................................

14

Section 7.2

Negative Covenants of The Seller
Parties......................................................................

22

 

ARTICLE VIII

ADMINISTRATION AND COLLECTION

 

Section 8.1

Designation of
Servicer................................................................................................

23

Section 8.2

Duties of
Servicer.......................................................................................................

24

Section 8.3

Collection
Notices.......................................................................................................

25

Section 8.4

Responsibilities of
Seller..............................................................................................

25

Section 8.5

Reports
....................................................................................................................

25

Section 8.6

Servicing Fees
..........................................................................................................

25

 

ARTICLE IX

AMORTIZATION EVENTS

 

Section 9.1

Amortization
Events......................................................................................................

26

Section 9.2

Remedies
.....................................................................................................................

27

 

ARTICLE X

INDEMNIFICATION

 

Section 10.1

Indemnities by The Seller
Parties....................................................................................

28

Section 10.2

Increased Cost and Reduced
Return..............................................................................

30

Section 10.3

Other Costs and
Expenses..............................................................................................

3132

Section 10.4

Allocations
....................................................................................................................

3133

 

ARTICLE XI

THE AGENT

 

Section 11.1

Authorization and
Action.................................................................................................

3233



 



 

--------------------------------------------------------------------------------

 
 

 

 

Section 11.2

Delegation of
Duties......................................................................................................

3233

Section 11.3

Exculpatory
Provisions..................................................................................................

3233

Section 11.4

Reliance by
Agent..........................................................................................................

3334

Section 11.5

Non‑Reliance on Agent and Other
Purchasers...............................................................

3334

Section 11.6

Reimbursement and
Indemnification..........................................................................

3334

Section 11.7

Agent in its Individual
Capacity.................................................................................

3435

Section 11.8

Successor
Agent.............................................................................................................

3435

 

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

 

Section 12.1

Assignments
...............................................................................................................

3435

 

ARTICLE XIII

{RESERVED}

 

 

ARTICLE XIV

MISCELLANEOUS

 

Section 14.1

Waivers and
Amendments..............................................................................................

3637

Section 14.2

Notices
.........................................................................................................................

3738

Section 14.3

Ratable
Payments...........................................................................................................

3738

Section 14.4

Protection of Ownership Interests of the
Purchasers...................................................

3738

Section 14.5

Confidentiality.................................................................................................................

3839

Section 14.6

Bankruptcy
Petition........................................................................................................

3940

Section 14.7

Limitation of
Liability.................................................................................................

3940

Section 14.8

CHOICE OF
LAW.......................................................................................................

3940

Section 14.9

CONSENT TO
JURISDICTION................................................................................

3940

Section 14.10

WAIVER OF JURY TRIAL
.......................................................................................

4041

Section 14.11

Integration; Binding Effect; Survival of
Terms...........................................................

4041

Section 14.12

Counterparts; Severability; Section
References............................................................

4041

Section 14.13

JPMorgan
Roles.........................................................................................................

4041

Section 14.14

Characterization.........................................................................................................

4142

Section 14.15

Withholding
..............................................................................................................

4142



 



 

 

 

--------------------------------------------------------------------------------

 

 

Exhibits and Schedules

 

Exhibit I          Definitions

Exhibit II        Form of Purchase Notice

Exhibit III       Places of Business of the Seller Parties; Locations of
Records; Federal Employer Identification Number(s)

Exhibit IV       Names of Collection Banks; Collection Accounts

Exhibit V        Form of Compliance Certificate

Exhibit VI       Form of Collection Account Agreement

Exhibit VII      Form of Assignment Agreement

Exhibit VIII    Credit and Collection Policy

Exhibit IX       [Intentionally Omitted]

Exhibit X        Form of Monthly Report

       

Schedule A      Commitments

Schedule B      Closing Documents

Schedule C      Excluded Obligors

 

--------------------------------------------------------------------------------

 

 

POOL PURCHASE

GRAYBAR COMMERCE CORPORATION
RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement, dated as of June 30, 2000, is among Graybar
Commerce Corporation, a Delaware corporation ("Seller"), Graybar Electric
Company, Inc., a New York corporation ("Graybar"), as initial Servicer (the
Servicer together with Seller, the "Seller Parties" and each a "Seller Party"),
the entities listed on Schedule A to this Agreement (together with any of their
respective successors and assigns hereunder, the "Financial Institutions"),
Falcon Asset Securitization Company LLC (formerly Falcon Asset Securitization
Corporation) ("Conduit") and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as agent for the Purchasers hereunder or
any successor agent hereunder (together with its successors and assigns
hereunder, the "Agent").  Unless defined elsewhere herein, capitalized terms
used in this Agreement shall have the meanings assigned to such terms in Exhibit
I.      

PRELIMINARY STATEMENTS

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

Conduit may, in its absolute and sole discretion, purchase Purchaser Interests
from Seller from time to time.

In the event that Conduit declines to make any purchase, the Financial
Institutions shall, at the request of Seller, purchase Purchaser Interests from
time to time.

JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)) has been requested and is willing to act as Agent on behalf of Conduit
and the Financial Institutions in accordance with the terms hereof.


ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1     Purchase Facility.  Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Agent for the benefit of one or more of the Purchasers.  In accordance with the
terms and conditions set forth herein, Conduit may, at its option, instruct the
Agent to purchase on behalf of Conduit, or if Conduit shall decline to purchase,
the Agent shall purchase, on behalf of the Financial Institutions, Purchaser
Interests from time to time in an aggregate amount not to exceed at such time
the lesser of (i) the Purchase Limit and (ii) the aggregate amount of the
Commitments during the period from the date hereof to but not including the
Facility Termination Date.

1

--------------------------------------------------------------------------------

 

 

Section 1.2     Increases.  Seller shall provide the Agent with at least one
Business Days' prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a "Purchase Notice"); provided that any Purchase Notice
received after 11:00 a.m. (Chicago time) shall be deemed to have been received
on the next succeeding Business Day.  Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which shall be at least $1,000,000
and integral multiples of $100,000 in excess thereof), date of purchase and, in
the case of an Incremental Purchase to be funded by the Financial Institutions,
the applicable Tranche Period.  Without the prior approval of the Agent, Seller
shall not request more than seven proposed purchases in any calendar month and,
unless approved by the Agent in its sole discretion, any such requests in excess
of seven in any calendar month shall be void.  Following receipt of a Purchase
Notice, the Agent will determine whether Conduit agrees to make the purchase. 
If Conduit declines to make a proposed purchase, Seller may cancel the Purchase
Notice or, in the absence of such a cancellation, the Incremental Purchase of
the Purchaser Interest will be made by the Financial Institutions.  On the date
of each Incremental Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI, Conduit or the Financial Institutions, as
applicable, shall deposit to the Facility Account, in immediately available
funds, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of Conduit, the aggregate Purchase Price of the Purchaser Interests Conduit
is then purchasing or (ii) in the case of a Financial Institution, such
Financial Institution's Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions are purchasing.

Section 1.3     Decreases.  Seller shall provide the Agent with prior written
notice in conformity with the Required Notice Period (a "Reduction Notice") of
any proposed reduction of Aggregate Capital from Collections.  Such Reduction
Notice shall designate (i) the date (the "Proposed Reduction Date") upon which
any such reduction of Aggregate Capital shall occur (which date shall give
effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Capital to be reduced which shall be applied ratably to the Purchaser
Interests of Conduit and the Financial Institutions in accordance with the
amount of Capital (if any) owing to Conduit, on the one hand, and the amount of
Capital (if any) owing to the Financial Institutions (ratably, based on their
respective Pro Rata Shares), on the other hand (the "Aggregate Reduction"). 
Only one (1) Reduction Notice shall be outstanding at any time.  No Aggregate
Reduction will be made following the occurrence of the Amortization Date without
the consent of the Agent.

Section 1.4     Payment Requirements.  All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day.  If such amounts are payable to a Purchaser they shall
be paid to the Agent, for the account of such Purchaser, at 1 Bank One Plaza,
Chicago, Illinois 60670 until the Seller Parties are otherwise notified by the
Agent.  Upon notice to Seller, the Agent may debit the Facility Account for all
amounts due and payable hereunder.  All computations of Yield, per annum fees
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed.  If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.

2

--------------------------------------------------------------------------------

 

 

article II

PAYMENTS AND COLLECTIONS

Section 2.1     Payments.  Notwithstanding any limitation on recourse contained
in this Agreement, Seller shall immediately pay to the Agent when due, for the
account of the relevant Purchaser or Purchasers on a full recourse basis, (i)
such fees as set forth in the Fee Letter (which fees shall be sufficient to pay
all fees owing to the Financial Institutions), (ii) all CP Costs, (iii) all
amounts payable as Yield, (iv) all amounts payable as Deemed Collections (which
shall be immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof), (v)
all amounts required pursuant to Section 2.6, (vi) all amounts payable pursuant
to Article X, if any, (vii) all Servicer costs and expenses, including the
Servicing Fee,  in connection with servicing, administering and collecting the
Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the "Obligations").  If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid.  Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law. 
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and the Agent.

                     Section 2.2     Collections Prior to Amortization.  Prior
to the Amortization Date, any Collections and/or Deemed Collections received by
the Servicer shall be held in trust (although not necessarily segregated) by the
Servicer for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.2.  If at any time any Collections
and/or Deemed Collections are received by the Servicer prior to the Amortization
Date, (i) the Servicer shall set aside the Termination Percentage (hereinafter
defined) of Collections evidenced by the Purchaser Interests of each Terminating
Financial Institution and (ii) Seller hereby requests and the Purchasers (other
than any Terminating Financial Institutions) hereby agree to make,
simultaneously with such receipt, a reinvestment (each a "Reinvestment") with
that portion of the balance of each and every Collection and Deemed Collection
received by the Servicer that is part of any Purchaser Interest (other than any
Purchaser Interests of Terminating Financial Institutions), such that after
giving effect to such Reinvestment, the amount of Capital of such Purchaser
Interest immediately after such receipt and corresponding Reinvestment shall be
equal to the amount of Capital immediately prior to such receipt.  On each
Settlement Date prior to the occurrence of the Amortization Date, the Servicer
shall remit to the Agent's account the amounts set aside during the preceding
Settlement Period that have not been subject to a Reinvestment and apply such
amounts (if not previously paid in accordance with Section 2.1) first, to reduce
unpaid Obligations and second, to reduce the Capital of all Purchaser Interests
of Terminating Financial Institutions, applied ratably to each Terminating
Financial Institution according to its respective Termination Percentage.  If
such Capital and Obligations shall be reduced to zero, any additional
Collections received by the Servicer (i) if applicable, shall be remitted to the
Agent's account no later than 11:00 a.m. (Chicago time) to the extent required
to fund any Aggregate Reduction on such Settlement Date and (ii) any balance
remaining thereafter shall be remitted from the Servicer to 

3

--------------------------------------------------------------------------------

 

 

Seller on such Settlement Date.  Each Terminating Financial Institution shall be
allocated a ratable portion of Collections from the Liquidity Termination Date
that such Terminating Financial Institution did not consent to extend (as to
such Terminating Financial Institution, the "Termination Date") until such
Terminating Financing Institution's Capital shall be paid in full.  This ratable
portion shall be calculated on the Termination Date of each Terminating
Financial Institution as a percentage equal to (i) Capital of such Terminating
Financial Institution outstanding on its Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date (the "Termination
Percentage").  Each Terminating Financial Institution's Termination Percentage
shall remain constant prior to the Amortization Date.  On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Financial Institution's Capital shall be reduced ratably with all
Financial Institutions in accordance with Section 2.3.

Section 2.3     Collections Following Amortization.  On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the holder of each Purchaser Interest, all Collections received on such day and
an additional amount for the payment of any accrued and unpaid Obligations owed
by Seller and not previously paid by Seller in accordance with Section 2.1.  On
and after the Amortization Date, the Servicer shall, at any time upon the
request from time to time by (or pursuant to standing instructions from) the
Agent (i) remit to the Agent's account the amounts set aside pursuant to the
preceding sentence and (ii) apply such amounts to reduce the Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.

Section 2.4     Application of Collections.  If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of the Servicer's reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables , including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

second, to the reimbursement of the Agent's costs of collection and enforcement
of this Agreement,

third, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fourth, for the ratable payment of all other unpaid Obligations, provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

fifth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

 4

--------------------------------------------------------------------------------

 

 

Section 2.5     Payment Recission.  No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason.  Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Agent (for application to the Person or Persons who suffered such recission,
return or refund) the full amount thereof, plus the Default Fee from the date of
any such recission, return or refunding.

Section 2.6     Maximum Purchaser Interests.  Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
90.00%.  If the aggregate of the Purchaser Interests of the Purchasers exceeds
90.00%, Seller shall pay to the Agent within one (1) Business Day an amount to
be applied to reduce the Aggregate Capital (as allocated by the Agent), such
that after giving effect to such payment the aggregate of the Purchaser
Interests equals or is less than 90.00%.

Section 2.7     Clean Up Call.  In addition to Seller's rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Agent in accordance with the Required Notice Period), at any time following the
reduction of the Aggregate Capital to a level that is less than or equal to
100.0% of the original Purchase Limit, to repurchase from the Purchasers all,
but not less than all, of the then outstanding Purchaser Interests.  The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds.  Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser or the Agent.



ARTICLE iii

CONDUIT FUNDING

Section 3.1     CP Costs.  Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of Conduit for each day that any Capital
in respect of such Purchaser Interest is outstanding.  Each Purchaser Interest
funded substantially with Pooled Commercial Paper will accrue CP Costs each day
on a pro rata basis, based upon the percentage share the Capital in respect of
such Purchaser Interest represents in relation to all assets held by Conduit and
funded substantially with Pooled Commercial Paper.

Section 3.2     CP Costs Payments.  On each Settlement Date, Seller shall pay to
the Agent (for the benefit of Conduit) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the Capital associated with all Purchaser
Interests of Conduit for the immediately preceding Accrual Period in accordance
with Article II.

Section 3.3     Calculation of CP Costs.  On the fifth Business Day immediately
preceding each Settlement Date, Conduit shall calculate the aggregate amount of
CP Costs for the applicable Accrual Period and shall notify Seller of such
aggregate amount.

5

--------------------------------------------------------------------------------

 

 

ARTICLE iv

FINANCIAL INSTITUTION FUNDING

Section 4.1     Financial Institution Funding.  Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at the LIBO Rate plus the Applicable Margin.  If any Funding Source acquires by
assignment from Conduit any Purchaser Interest pursuant to any Funding
Agreement, each Purchaser Interest so assigned shall each be deemed to have a
new Tranche Period commencing on the date of any such assignment and shall
accrue Yield for each day during its Tranche Period at the LIBO Rate plus the
Applicable Margin in accordance with the terms and conditions hereof as if each
such Purchaser Interest was held by a Financial Institution, and with respect to
each such Purchaser Interest, the assignee thereof shall be deemed to be a
Financial Institution solely for the purposes of Sections 4.1, 4.2, 4.3,  4.4,
and 4.5.

Section 4.2     Yield Payments.  On the Settlement Date for each Purchaser
Interest of the Financial Institutions, Seller shall pay to the Agent (for the
benefit of the Financial Institutions) an aggregate amount equal to the accrued
and unpaid Yield for the entire Tranche Period of each such Purchaser Interest
in accordance with Article II.

Section 4.3     Selection and Continuation of Tranche Periods. 

                                    (a)  With consultation from (and approval,
such approval not to be unreasonably withheld, by) the Agent, Seller shall from
time to time request Tranche Periods for the Purchaser Interests of the
Financial Institutions, provided that, if at any time the Financial Institutions
shall have a Purchaser Interest, Seller shall always request Tranche Periods
such that at least one Tranche Period shall end on the date specified in clause
(A) of the definition of Settlement Date.

(b)  Seller or the Agent, upon notice to and consent by the other received at
least three (3) Business Days prior to the end of a Tranche Period (the
"Terminating Tranche") for any Purchaser Interest, may, effective on the last
day of the Terminating Tranche:  (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
Conduit be combined with a Purchaser Interest of the Financial Institutions.

Section 4.4     Financial Institution Discount Rates.  Interest shall accrue
with respect to each Purchaser Interest of the Financial Institutions at the
LIBO Rate plus the Applicable Margin.

Section 4.5     Suspension of the LIBO Rate. 

(a)  If any Financial Institution notifies the Agent that it has determined that
funding its Pro Rata Share of the Purchaser Interests of the Financial
Institutions at a LIBO Rate would violate any applicable law, rule, regulation,
or directive of any governmental or regulatory authority, whether or not having
the force of law, or that (i) deposits of a type and maturity appropriate to
match fund its Purchaser Interests at such LIBO Rate are not available or (ii)
such 

6

--------------------------------------------------------------------------------

 

 

LIBO Rate does not accurately reflect the cost of acquiring or maintaining a
Purchaser Interest at such LIBO Rate, then the Agent shall suspend the
availability of such LIBO Rate and require Seller to select the Alternative Base
Rate for any Purchaser Interest accruing Yield at such LIBO Rate.

(b)  If less than all of the Financial Institutions give a notice to the Agent
pursuant to Section 4.5(a), each Financial Institution which gave such a notice
shall be obliged, at the request of Seller, Conduit or the Agent, to assign all
of its rights and obligations hereunder to (i) another Financial Institution or
(ii) another funding entity nominated by Seller or the Agent that is acceptable
to Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Financial Institution; provided
that (i) the notifying Financial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such notifying Financial
Institution's Pro Rata Share of the Capital and Yield owing to all of the
Financial Institutions and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Financial Institutions, and (ii) the replacement Financial Institution
otherwise satisfies the requirements of Section 12.1(b).

Section 4.6     Extension of Liquidity Termination Date.

          (a)  Seller may request one or more 364‑day extensions of the
Liquidity Termination Date then in effect by giving written notice of such
request to the Agent (each such notice an "Extension Notice") at least 60 days
prior to the Liquidity Termination Date then in effect.  After the Agent's
receipt of any Extension Notice, the Agent shall promptly advise each Financial
Institution of such Extension Notice.  Each Financial Institution may, in its
sole discretion, by a revocable notice (a "Consent Notice") given to the Agent
on or prior to the 30th day prior to the Liquidity Termination Date then in
effect (such period from the date of the Extension Notice to such 30th day being
referred to herein as the "Consent Period"), consent to such extension of such
Liquidity Termination Date; provided, however, that, except as provided in
Section 4.6(b), such extension shall not be effective with respect to any of the
Financial Institutions if any one or more Financial Institutions: (i) notifies
the Agent during the Consent Period that such Financial Institution either does
not wish to consent to such extension or wishes to revoke its prior Consent
Notice or (ii) fails to respond to the Agent within the Consent Period (each
Financial Institution that does not wish to consent to such extension or wishes
to revoke its prior Consent Notice or fails to respond to the Agent within the
Consent Period is herein referred to as a "Non‑Renewing Financial
Institution").  If none of the events described in the foregoing clauses (i) or
(ii) occurs during the Consent Period and all Consent Notices have been
received, then, the Liquidity Termination Date shall be irrevocably extended
until the date that is 364 days after the Liquidity Termination Date then in
effect.  The Agent shall promptly notify Seller of any Consent Notice or other
notice received by the Agent pursuant to this Section 4.6(a).

(b)  Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non‑Renewing Financial Institution or that the Liquidity Termination Date has
not been extended, one or more of the Financial Institutions (including any
Non‑Renewing Financial Institution) may proffer to the Agent and Conduit the
names of one or more institutions meeting the criteria set forth in Section
12.1(b)(i) that are willing to accept assignments of and assume the rights and
obligations under this Agreement and the other applicable Transaction Documents
of the Non‑Renewing Financial Institution.  Provided the proffered name(s) are
acceptable to the Agent and Conduit, the Agent shall notify the remaining
Financial Institutions of such fact, and the then existing Liquidity Termination
Date shall be extended for an additional 364 days upon satisfaction of the
conditions for an assignment in accordance with Section 12.1 and the Commitment
of each Non‑Renewing Financial Institution shall be reduced to zero.  If the
rights and obligations under this Agreement and the other applicable Transaction
Documents of each Non‑Renewing Financial Institution are not assigned as
contemplated by this Section 4.6(b) (each such Non‑Renewing Financial
Institution whose rights and obligations under this Agreement and the other
applicable Transaction Documents are not so assigned is herein referred to as a
"Terminating Financial Institution") and at least one Financial Institution is
not a Non‑Renewing Financial Institution, the then existing Liquidity
Termination Date shall be extended for an additional 364 days; provided,
however, that (i) the Purchase Limit shall be reduced on the Liquidity
Termination Date that such Terminating Financial Institution did not consent to
extend by an aggregate amount equal to the Terminating Commitment Availability
as of such date of each Terminating Financial Institution and shall thereafter
continue to be reduced by amounts equal to any reduction in the Capital of any
Terminating Financial Institution (after application of Collections pursuant to
Sections 2.2 and 2.3) and (ii) the Commitment of each Terminating Financial
Institution shall be reduced to zero on the Termination Date applicable to such
Terminating Financial Institution.  Upon reduction to zero of the Capital of all
of the Purchaser Interests of a Terminating Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.3) all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
"Financial Institution"; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to Purchaser Interests
held by such Terminating Financial Institution prior to its termination as a
Financial Institution.

7

--------------------------------------------------------------------------------

 

 

(c)  Any requested extension of the Liquidity Termination Date may be approved
or disapproved by a Financial Institution in its sole discretion.  In the event
that the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Liquidity Termination Date.  Upon reduction to zero of the
Commitment of a Financial Institution and upon reduction to zero of the Capital
of all of the Purchaser Interests of such Financial Institution all rights and
obligations of such Financial Institution hereunder shall be terminated and such
Financial Institution shall no longer be a "Financial Institution"; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Financial Institution
prior to its termination as a Financial Institution.



ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1     Representations and Warranties of The Seller Parties.  Each
Seller Party hereby represents and warrants to the Agent and the Purchasers, as
to itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:

(a)  Corporate Existence and Power.  Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  Such Seller Party is duly qualified to do business and is in
good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted, except where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.

8

--------------------------------------------------------------------------------

 

 

(b)  Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller's use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

(c)  No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by‑laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d)  Governmental Authorization.  Other than the filing of the financing
statements required hereunder and other than the filing of an 8‑K report with
the SEC, no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

(e)  Actions, Suits.  There are no actions, suits or proceedings pending, or to
the best of such Seller Party's knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse
Effect.  Such Seller Party is not in default with respect to any order of any
court, arbitrator or governmental body, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(f)  Binding Effect.  This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(g)  Accuracy of Information.  All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

9

--------------------------------------------------------------------------------

 

 

(h)  Use of Proceeds.  No proceeds of any purchase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i)  Good Title.  Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller's ownership
interest in each Receivable, its Collections and the Related Security.

(j)  Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents.  There
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent's (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.

(k)  Places of Business and Locations of Records.  The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed.  Seller's Federal Employer Identification Number is
correctly set forth on Exhibit III.

(l)  Collections.  The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times from and after the date of this Agreement been
satisfied and duly performed.  The names and addresses of all Collection Banks,
together with the account numbers of the Collection Accounts of Seller at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit IV.  Seller has not granted any Person, other than the Agent as
contemplated by this Agreement, dominion and control of any Lock-Box or
Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.

10

--------------------------------------------------------------------------------

 

 

(m)  Material Adverse Effect.  (i) The initial Servicer represents and warrants
that since December 31, 1999,2009, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.

(n)  Names.  In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.

(o)  Ownership of Seller.  Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim.  Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.

(p)  Not a Holding Company or an Investment Company.  Such Seller Party is not a
"holding company" or a "subsidiary holding company" of a "holding company"
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statutean Investment Company.  Such Seller Party is
not an "investment company" within the meaning of the Investment Company Act of
1940, as amended, or any successor statute.

(q)  Compliance with Law.  Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

(r)  Compliance with Credit and Collection Policy.  Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Agent has been notified in accordance with Section 7.1(a)(vii).

(s)  Payments to Originator.  With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to Originator in consideration therefor and such transfer was
not made for or on account of an antecedent debt.  No transfer by Originator of
any Receivable under the Receivables Sale Agreement is or may be voidable under
any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

11

--------------------------------------------------------------------------------

 

 

(t)  Enforceability of Contracts.  Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u)  Eligible Receivables.  Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.

(v)  Net Receivables Balance.  Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.

(w)  Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

Section 5.2     Financial Institution Representations and Warranties.  Each
Financial Institution hereby represents and warrants to the Agent and Conduit
that:

(a)  Existence and Power.  Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b)  No Conflict.  The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets.  This
Agreement has been duly authorized, executed and delivered by such Financial
Institution.

(c)  Governmental Authorization.  No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.

(d)  Binding Effect.  This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

12

--------------------------------------------------------------------------------

 

 



ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1  Conditions Precedent to Initial Incremental Purchase.  The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Agent shall have received on or before the
date of such purchase those documents listed on Schedule B and (b) the Agent
shall have received all fees and expenses required to be paid on such date
pursuant to the terms of this Agreement and the Fee Letter.

Section 6.2  Conditions Precedent to All Purchases and Reinvestments.  Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Servicer shall have delivered to the Agent on or prior to
the date of such purchase, in form and substance satisfactory to the Agent, all
Monthly Reports as and when due under Section 8.5 and (ii) upon the Agent's
request, the Servicer shall have delivered to the Agent at least three (3) days
prior to such purchase or Reinvestment an interim Monthly Report showing the
amount of Eligible Receivables; (a)(b) the Facility Termination Date shall not
have occurred; (c) the Agent shall have received such other approvals, opinions
or documents as it may reasonably request and (d) on the date of each such
Incremental Purchase or Reinvestment, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):

(i)  the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Incremental
Purchase or Reinvestment as though made on and as of such date;

(ii)  no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii)  the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 90.00%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

13

--------------------------------------------------------------------------------

 

 


ARTICLE VII

COVENANTS

Section 7.1  Affirmative Covenants of The Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:

(a)  Financial Reporting.  Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent:

(i)  Annual Reporting.  Within 105 days after the close of each of its
respective fiscal years, (A) audited financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for the Servicer for such fiscal year, together with an unqualified
audit report (in form satisfactory to the Agent) on such financial statements
of, and certified in a manner acceptable to the Agent by, Ernst & Young LLP or
other independent public accountants reasonably acceptable to the Agent, and (B)
unaudited financial statements (which shall include balance sheets, statements
of income and retained earnings and a statement of cash flows) for the Seller
for such fiscal year, all certified by the Seller's chief financial officer.

(ii)  Quarterly Reporting.  Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
each of Originator and the Servicer as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for
each such Person for the period from the beginning of such fiscal year to the
end of such quarter, all certified by its respective chief financial officer.

(iii)  Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party's Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv)  Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished.

(v)  S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements (other than registration statements on Form S-8) and
annual, quarterly, monthly or other regular reports which Originator or any of
its Subsidiaries files with the Securities and Exchange Commission; provided
that, for purposes of this Section 7.1(a)(v), posting to EDGAR or on the website
of Graybar shall constitute delivery of such statements or reports to the Agent.

14        

--------------------------------------------------------------------------------

 

 

(vi)  Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or Conduit, copies of the same.

(vii)  Change in Credit and Collection Policy.  At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent's consent thereto; provided that if
such change or amendment was required pursuant to any change in any applicable
law, rule or regulation, such Seller Party shall only be required to give prompt
notice of such change or amendment and shall not be required to request the
consent of the Agent.

(viii)  Other Information.  Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.

(b)  Notices.  Such Seller Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

(i)  Amortization Events or Potential Amortization Events.  The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.

(ii)  Judgment and Proceedings.  (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $10,000,000 and (2) the institution of any material
litigation, arbitration proceeding or governmental proceeding against the
Servicer and (B) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.

(iii)  Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(iv)  Termination Date.  The occurrence of the "Termination Date" under and as
defined in the Receivables Sale Agreement.

15        

--------------------------------------------------------------------------------

 

 

(v)  Defaults Under Other Agreements.  (A) The occurrence of a default or an
event of default under any other financing arrangement pursuant to which Seller
is a debtor or an obligor and (B) the occurrence of any default or event of
default under any other financing arrangement or arrangements governing
Indebtedness, individually or in the aggregate, greater than or equal to
$10,000,000 pursuant to which Servicer is a debtor or an obligor.

(vi)  Downgrade of Originator.  Any published downgrade in the rating of any
Indebtedness of Originator by Standard & Poor's Ratings Group or by Moody's
Investors Service, Inc., setting forth the Indebtedness affected and the nature
of such change.

(vii)  Appointment of Independent Director.   The decision to appoint a new
director of the Seller as the "Independent Director" for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of "Independent
Director."

(c)  Compliance with Laws and Preservation of Corporate Existence.  Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.  Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.

(d)  Audits.  Such Seller Party will furnish to the Agent from time to time such
information with respect to it and the Receivables as the Agent may reasonably
request.  Such Seller Party will, from time to time during regular business
hours as requested by the Agent upon reasonable notice and at the sole cost of
such Seller Party, permit the Agent, or its agents or representatives, (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person's financial condition or the Receivables and the Related Security or
any Person's performance under any of the Transaction Documents or any Person's
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters.

(e)  Keeping and Marking of Records and Books.

(i)  The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).  The Servicer will give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

16        

--------------------------------------------------------------------------------

 

 

(ii)  Such Seller Party will (A) refer to the Purchaser Interests in a footnote
in each of its financial statements which are made available to third parties
and (B) refer to the Purchaser Interests on each copy of its internal report
relating to Receivables and Collections (which report, in the case of Graybar,
is its B.W. 7.01 Report (District Summaries), which is distributed widely among
its board members and district and branch management personnel).

(iii)  Such Seller Party will, upon the request of the Agent, (A) mark its
master data processing records and other books and records relating to the
Purchaser Interests with a legend, acceptable to the Agent, describing the
Purchaser Interests, (B) mark each Contract with a legend describing the
Purchaser Interests and (C) deliver to the Agent all Contracts (including,
without limitation, all multiple originals of any such Contract) relating to the
Receivables.

(f)  Compliance with Contracts and Credit and Collection Policy.  Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g)  Performance and Enforcement of Receivables Sale Agreement.  Seller will,
and will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement.  Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.

(h)  Ownership.  Seller will (or will cause Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller's interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as the Agent may reasonably request) and (ii)
establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent's (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of the Agent for the benefit of the
Purchasers as the Agent may reasonably request).

17        

--------------------------------------------------------------------------------

 

 

(i)  Purchasers' Reliance.  Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller's
identity as a legal entity that is separate from Originator.  Therefore, from
and after the date of execution and delivery of this Agreement, Seller shall
take all reasonable steps, including, without limitation, all steps that the
Agent or any Purchaser may from time to time reasonably request, to maintain
Seller's identity as a separate legal entity and to make it manifest to third
parties that Seller is an entity with assets and liabilities distinct from those
of Originator and any Affiliates thereof and not just a division of Originator
or any such Affiliate.  Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:

(A)  conduct its own business in its own name and require that all full‑time
employees of Seller, if any, identify themselves as such and not as employees of
Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller's employees);

(B)  compensate all employees, consultants and agents directly, from Seller's
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator or any Affiliate thereof, allocate
the compensation of such employee, consultant or agent between Seller and
Originator or such Affiliate, as applicable, on a basis that reflects the
services rendered to Seller and Originator or such Affiliate, as applicable;

(C)  clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Originator, Seller shall lease such
office at a fair market rent;

(D)  have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E)  conduct all transactions with Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm's‑length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

18        

--------------------------------------------------------------------------------

 

 

(F)  at all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director;

(G)  observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H)  maintain Seller's books and records separate from those of Originator and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of Originator and any Affiliate thereof;

(I)  prepare its financial statements separately from those of Originator and
insure that any consolidated financial statements of Originator or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J)  except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party;

(K)  pay all of Seller's operating expenses from Seller's own assets (except for
certain payments by Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L)  operate its business and activities such that:   it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

19        

--------------------------------------------------------------------------------

 

 

(M)  maintain its corporate charter in conformity with this Agreement, such that
(1) it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement; and (2) its
corporate charter, at all times that this Agreement is in effect, provides for
not less than ten (10) days’' prior written notice to the Agent of the
replacement or appointment of any director that is to serve as an Independent
Director for purposes of this Agreement and the condition precedent to giving
effect to such replacement or appointment that the Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
"Independent Director" and the Agent’'s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of "Independent Director;"

(N)  maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Agent;

(O)  maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

(P)  maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

(Q)  take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Bryan Cave LLP, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

(j)  Collections.  Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account, (2) each Lock-Box and Collection Account to be subject at all times to
a Collection Account Agreement that is in full force and effect and (3) all
collections related to an Excluded Obligor shall be deposited into accounts
separate from the Lock-Boxes and Collection Accounts. In the event any payments
relating to Receivables are remitted directly to Seller, any Affiliate of a
Seller Party or to Servicer, as agent for Seller, such Seller Party or Affiliate
of a Seller Party will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, such Seller Party or Affiliate of a Seller Party will itself hold
or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers. Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.

20        

--------------------------------------------------------------------------------

 

 

(k)  Taxes.  Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing.  Seller will pay when due any taxes payable in connection
with the Receivables, exclusive of taxes on or measured by income or gross
receipts of Conduit, the Agent or any Financial Institution.

(l)  Insurance.  Seller will maintain in effect, or cause to be maintained in
effect, at Seller's own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.  The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller.  Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent evidence satisfactory
to the Agent of such insurance coverage.  Copies of each policy shall be
furnished to the Agent and any Purchaser in certificated form upon the Agent's
or such Purchaser's request.  The foregoing requirements shall not be construed
to negate, reduce or modify, and are in addition to, Seller's obligations
hereunder.

(m)  Payment to Originator.  With respect to any Receivable purchased by Seller
from Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Originator in respect of the purchase price for such Receivable.

Section 7.2  Negative Covenants of The Seller Parties.  Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a)  Name Change, Offices and Records.  Such Seller Party will not change its
name, identity or corporate structure (within the meaning of Section 9‑402(7) of
any applicable enactment of the UCC) or relocate its chief executive office or
any office where Records are kept unless it shall have:  (i) given the Agent at
least forty-five (45) days' prior written notice thereof and (ii) delivered to
the Agent all financing statements, instruments and other documents requested by
the Agent in connection with such change or relocation.

(b)  Change in Payment Instructions to Obligors.  Except as may be required by
the Agent pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to Servicer or to any Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

21        

--------------------------------------------------------------------------------

 

 

(c)  Modifications to Contracts and Credit and Collection Policy.  Such Seller
Party will not, and will not permit Originator to, make any change to the Credit
and Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables. 
Except as provided in Section 8.2(d), the Servicer will not, and will not permit
Originator to, extend, amend or otherwise modify the terms of any Receivable or
any Contract related thereto other than in accordance with the Credit and
Collection Policy.

(d)  Sales, Liens.  Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Agent and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or
Originator.  Seller will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its inventory.

(e)  Net Receivables Balance.  At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.

(f)  Termination Date Determination.  Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Agent, except with respect to the occurrence of such Termination Date arising
pursuant to Section 5.1(d) of the Receivables Sale Agreement.

(g)  Restricted Junior Payments.  From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

22        

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1  Designation of Servicer.

 (a)  The servicing, administration and collection of the Receivables shall be
conducted by such Person (the "Servicer") so designated from time to time in
accordance with this Section 8.1.  Graybar is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement.  Upon the occurrence and during the continuance of a
Potential Amortization Event or an Amortization Event, the Agent may designate
as Servicer any Person to succeed Graybar or any successor Servicer.

(b)  Without the prior written consent of the Agent and the Required Financial
Institutions, Graybar shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller and (ii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices.  Seller shall not be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by Graybar.  If at any time the Agent shall
designate as Servicer any Person other than Graybar, all duties and
responsibilities theretofore delegated by Graybar to Seller may, at the
discretion of the Agent, be terminated forthwith on notice given by the Agent to
Graybar and to Seller.

(c)  Notwithstanding the foregoing subsection (b), (i) Graybar shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and the Purchasers shall be entitled to deal exclusively with
Graybar in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder.  The Agent and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than Graybar
in order for communication to the Servicer and its sub-servicer or other
delegate with respect thereto to be accomplished.  Graybar, at all times that it
is the Servicer, shall be responsible for providing any sub-servicer or other
delegate of the Servicer with any notice given to the Servicer under this
Agreement.

Section 8.2  Duties of Servicer.  (a)    The Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. 

(b)  The Servicer will instruct all Obligors to pay all Collections directly to
the Servicer or to a Lock-Box or Collection Account.  Within two (2) Business
Days of the Servicer's receipt of any payment relating to Receivables, the
Servicer will remit (or will cause all such payments to be remitted) directly to
a Collection Bank and deposited into a Collection Account. The Servicer shall
effect a Collection Account Agreement substantially in the form of Exhibit VI
with each bank party to a Collection Account at any time.  In the case of any
remittances received in any Lock-Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances.  From and after the date the Agent delivers to any Collection
Bank a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.

23        

--------------------------------------------------------------------------------

 

 

(c)  The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II.  The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II.  The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II.  If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d)  The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement.  Notwithstanding anything to the contrary contained herein, upon the
occurrence and during the continuance of an Amortization Event, the Agent shall
have the absolute and unlimited right to direct the Servicer to commence or
settle any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.

(e)  The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, make
available or, upon the occurrence and during the continuance of an Amortization
Event, deliver to the Agent all such Records, at a place selected by the Agent. 
The Servicer shall, as soon as practicable following receipt thereof turn over
to Seller any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables.  The Servicer shall, from time to
time at the request of any Purchaser, furnish to the Purchasers (promptly after
any such request) a calculation of the amounts set aside for the Purchasers
pursuant to Article II.

(f)  Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

24        

--------------------------------------------------------------------------------

 

 

Section 8.3  Collection Notices.  The Agent is authorized, at any time during
the continuance of a Potential Amortization Event, to date and to deliver to the
Collection Banks the Collection Notices.  Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts.  In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force.  Seller hereby authorizes the Agent,
and agrees that the Agent shall be entitled to, following the delivery of the
Collection Notices, (i) endorse Seller's name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.

Section 8.4  Responsibilities of Seller.  Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts.  The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

Section 8.5  Reports.  The Servicer shall prepare and forward to the Agent (i)
on the 20th day of each month and at such times as the Agent shall request, a
Monthly Report and (ii) at such times as the Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables.

Section 8.6  Servicing Fees.  In consideration of Graybar's agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Graybar shall
continue to perform as Servicer hereunder, Seller shall pay to Graybar a fee
(the "Servicing Fee") on the fifteenth calendar day of each month, in arrears
for the immediately preceding month, equal to 0.27% of the net sales of Graybar
during such month, as compensation for its servicing activities.

 

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1  Amortization Events.  The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a)  Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due or (ii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) of this paragraph (a) and
paragraph 9.1(e)) and such failure shall continue for three (3) consecutive
Business Days.

25        

--------------------------------------------------------------------------------

 

 

(b)  Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c)  Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay Indebtedness (other than Indebtedness hereunder),
which individually or together with other such Indebtedness as to which any
failure exists (other than Indebtedness hereunder) has an aggregate outstanding
principal amount equal to or greater than $10,000,000, when due; or the default
by any Seller Party in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of any Seller Party shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.

(d)  (i)   Any Seller Party or any of its Subsidiaries shall generally not pay
its debts as such debts become due or shall admit in writing its inability to
pay its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any Seller
Party or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) any
Seller Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

(e)  Seller shall fail to comply with the terms of Section 2.6 hereof.

(f)  As at the end of any calendar month, the three-month rolling average of the
Delinquency Ratio shall exceed 15.010.0%, or the three-month rolling average of
the Loss‑to‑Liquidation Ratio shall exceed 0.40%, or the three-month rolling
average of the Receivables Dilution Ratio shall exceed 4.25%.

(g)  A Change of Control shall occur.

(h)  (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $7,500,000, individually or in the aggregate, shall be
entered against the Servicer on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for ten (10) consecutive days without a stay
of execution.

(i)  The "Termination Date" under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or Originator shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement.

26        

--------------------------------------------------------------------------------

 

 

(j)  (i) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or (ii) any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or (iii) the Agent for the benefit of the
Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts; provided that with respect to
clause (ii) of this paragraph (j), the applicable contest or contests shall
involve an aggregate amount in dispute in excess of $100,000.

(k)  (i) The Consolidated Leverage Ratio, as of the last day of each fiscal
quarter of Originator, shall be greater than 4.0 to 1.0 or (ii) the Consolidated
Interest Coverage Ratio, as of the last day of each fiscal quarter of
Originator, shall be less than 2.5 to 1.0.

(l)  Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by the Agent that
such Person conforms, to the satisfaction of the Agent, with the criteria set
forth in the definition herein of "Independent Director."

Section 9.2  Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks and (v) notify Obligors of the Purchasers' interest in
the Receivables.  The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.


ARTICLE X

INDEMNIFICATION

Section 10.1  Indemnities by The Seller Parties.  Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent,
each Funding Source and each Purchaser and their respective assigns, officers,
directors, agents and employees (each an "Indemnified Party") from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys' fees (which attorneys
may be employees of the Agent, such Funding Source or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
"Indemnified Amounts") awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer's activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):

27        

--------------------------------------------------------------------------------

 

 

(i)  Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii)  taxes imposed by the jurisdiction in which such Indemnified Party's
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;  

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, subject to the limitations set forth in
clauses (i) and (iii) above, Seller shall indemnify each Indemnified Party for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:

(i)   any representation or warranty made by any Seller Party or Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii)  the failure by Seller, the Servicer or Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

28        

--------------------------------------------------------------------------------

 

 

(iii)  any failure of Seller, the Servicer or Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv)  any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(vi)  the commingling of Collections of Receivables at any time with other
funds;

(vii)  any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii)  any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix)  any Amortization Event described in Section 9.1(d); 

(x)  any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Originator, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Seller to give reasonably equivalent
value to Originator under the Receivables Sale Agreement in consideration of the
transfer by Originator of any Receivable, or any attempt by any Person to void
such transfer under statutory provisions or common law or equitable action;

(xi)  any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

29        

--------------------------------------------------------------------------------

 

 

(xii)  the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii)  any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv)  any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action;

(xv)  [Reserved]; and

(xvi)  the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

Section 10.2  Increased Cost and Reduced Return.

(b)          If after the date hereof, any Funding Source shall be charged any
fee, expense or increased cost on account of the adoption of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board ("FASB"), any governmental authority, any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a "Regulatory
Change"):  any Regulatory Change (i) that subjects any Purchaser or any Funding
Source to any charge or withholding on or with respect to any Funding Agreement
or athis Agreement or a Purchaser's or Funding Source's obligations under a
Funding Agreement or this Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Purchaser or any Funding
Source of any amounts payable under any Funding Agreement or this Agreement
(except for changes in the rate of tax on the overall net income of a Purchaser
or Funding Source or taxes excluded by Section 10.1) or (ii) that imposes,
modifies or deems applicable any reserve, assessment, fee, tax, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or liabilities of a Funding Source or a Purchaser, or
credit extended by a Funding Source or a Purchaser pursuant to a Funding
Agreement or this Agreement (except for the reserve requirement reflected in the
LIBO Rate) or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source or a Purchaser of performing its
obligations under a Funding Agreement or this Agreement, or to reduce the rate
of return on a Funding Source's or Purchaser's capital as a consequence of its
obligations under a Funding Agreement or this Agreement, or to reduce the amount
of any sum received or receivable by a Funding Source or a Purchaser under a
Funding Agreement or this Agreement, or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, uponwithin sixty (60) days following demand therefor by the Agent, Seller
shall pay to the Agent, for the benefit of the relevant Funding Source or
Purchaser, such amounts charged to such Funding Source or Purchaser or such
amounts to otherwise compensate such Funding Source or such Purchaser for such
increased cost or such reduction.  For the avoidance of doubt, if the issuance
of FASB Interpretation No. 46, or any other change in accounting standards or
the issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
Graybar or Seller with the assets and liabilities of the Agent, any Financial
Institution or any other Funding Source, such event shall constitute a
circumstance on which such Funding Source may base a claim for reimbursement
under this Section.; provided, that (x) Seller shall only be liable for amounts
in respect of increased costs or reduced returns for the period of up to ninety
(90) days prior to the date on which such demand was made, except that if the
circumstances giving rise to such claim have a retroactive effect, then such
ninety (90) day period shall be extended to include the period of such
retroactive effect, (y) such Purchaser or Funding Source shall have applied
consistent return metrics to other similarly situated borrowers or obligors
(after consideration of facility pricing, structure, usage patterns, capital
treatment and relationship) with respect to such increased costs or reduced
returns and (z) to the extent that any Funding Agreement described in this
Section 10.2(a) covers facilities in addition to this Agreement, the Conduit or
Funding Source, as the case may be, shall allocate the liability for any such
increased costs or reductions among Seller and other Persons with whom such
Conduit or Funding Source, as the case may be, has entered into agreements to
purchase interests in or finance receivables and other financial assets ("Other
Customers"), and Seller shall not be liable for any such increased costs or
reductions that are attributable to any Other Customer.  The term "Regulatory
Change" shall mean (i) the adoption after the date hereof of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein after the date hereof, (ii) any change
after the date hereof in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, or (iii) the compliance, whether commenced
prior to or after the date hereof, by any Funding Source or Purchaser with the
final rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines;
Capital Maintenance: Regulatory Capital; Impact of Modifications to Generally
Accepted Accounting Principles; Consolidation of Asset-Backed Commercial Paper
Programs; and Other Related Issues, adopted by the United States bank regulatory
agencies on December 15, 2009, or any rules or regulations promulgated in
connection therewith by any such agency.

30        

--------------------------------------------------------------------------------

 

 

(b)           A certificate of the applicable Purchaser or Funding Source
setting forth the amount or amounts necessary to compensate such Purchaser or
Funding Source pursuant to paragraph (a) of this Section 10.2 shall be delivered
to the Seller and shall be conclusive absent manifest error; provided that such
certificate (i) sets forth in reasonable detail the amount or amounts payable to
such Purchaser or Funding Source pursuant to paragraph (a) of this Section 10.2,
(ii) explains the methodology used to determine such amount and (iii) states
that such amount is consistent with return metrics applied in determining
amounts that such Purchaser or Funding Source has required other similarly
situated borrowers or obligors (after consideration of facility pricing,
structure, usage patterns, capital treatment and relationship) to pay with
respect to such increased costs or reduced returns.

31        

--------------------------------------------------------------------------------

 

 

(c)          If any Purchaser or any Funding Source has or anticipates having
any claim for compensation from the Seller pursuant to clause (iii) of the
definition of Regulatory Change appearing in paragraph (a) of this Section 10.2,
and such Purchaser or Funding Source believes that having the facility publicly
rated by one credit rating agency would reduce the amount of such compensation
by an amount deemed by such Purchaser or Funding Source to be material, such
Purchaser or Funding Source shall provide written notice to the Seller and the
Servicer (a "Ratings Request") that such Purchaser or Funding Source intends to
request a public rating of the facility from one credit rating agency selected
by such Purchaser or Funding Source and reasonably acceptable to the Seller, of
at least A, A2 or the equivalent (the "Required Rating"). The Seller and the
Servicer agree that they shall cooperate with such Purchaser's or Funding
Source's efforts to obtain the Required Rating, and shall provide the applicable
credit rating agency (either directly or through distribution to the Agent,
Purchaser or Funding Source), any information requested by such credit rating
agency for purposes of providing and monitoring the Required Rating; provided
that neither failure to obtain the Required Rating(s) nor failure to have the
facility rated (to the extent that Seller has used commercially reasonable
efforts to obtain such rating) shall constitute an Amortization Event.  The
Purchasers shall pay the initial fees payable to the credit rating agency for
providing the rating and all ongoing fees payable to the credit rating agency
for their continued monitoring of the rating.  Nothing in this Section 10.2(c)
shall preclude any Purchaser or Funding Source from demanding compensation from
the Seller pursuant to Section 10.2(a) hereof at any time and without regard to
whether the Required Rating shall have been obtained, or shall require any
Purchaser or Funding Source to obtain any rating on the facility prior to
demanding any such compensation from the Seller; provided, however, in demanding
such compensation the applicable Purchaser or Funding Source shall take into
account and give effect to any reduction in amounts payable under Section
10.2(a) due to the Required Rating(s) having been obtained.

Section 10.3  Other Costs and Expenses.  Seller shall pay to the Agent and
Conduit on demand all reasonable costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder, including, without limitation, the cost of Conduit's auditors
auditing the books, records and procedures of Seller, reasonable fees and
out‑of‑pocket expenses of legal counsel for Conduit and the Agent (which such
counsel may be employees of Conduit or the Agent) with respect thereto and with
respect to advising Conduit and the Agent as to their respective rights and
remedies under this Agreement.  Seller shall pay to the Agent on demand any and
all costs and expenses of the Agent and the Purchasers, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.  Seller shall
reimburse Conduit on demand for all other costs and expenses incurred by Conduit
("Other Costs"), including, without limitation, the cost of auditing Conduit's
books by certified public accountants, the cost of rating the Commercial Paper
by independent financial rating agencies, and the reasonable fees and
out‑of‑pocket expenses of counsel for Conduit or any counsel for any shareholder
of Conduit with respect to advising Conduit or such shareholder as to matters
relating to Conduit's operations.

32        

--------------------------------------------------------------------------------

 

 

Section 10.4  Allocations.  Conduit shall allocate the liability for Other Costs
among Seller and other Persons with whom Conduit has entered into agreements to
purchase interests in receivables ("Other Sellers").  If any Other Costs are
attributable to Seller and not attributable to any Other Seller, Seller shall be
solely liable for such Other Costs.  However, if Other Costs are attributable to
Other Sellers and not attributable to Seller, such Other Sellers shall be solely
liable for such Other Costs.  All allocations to be made pursuant to the
foregoing provisions of this Article X shall be made by Conduit in its sole
discretion on a reasonable basis and shall be binding on Seller and the
Servicer.

ARTICLE XI

THE AGENT

Section 11.1  Authorization and Action.  Each Purchaser hereby designates and
appoints JPMorgan to act as its agent hereunder and under each other Transaction
Document, and authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto.  The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent.  In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party's successors or assigns. 
The Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law.  The appointment and authority of the Agent
hereunder shall terminate upon the indefeasible payment in full of all Aggregate
Unpaids.  Each Purchaser hereby authorizes the Agent to execute each of the
Uniform Commercial Code financing statements on behalf of such Purchaser (the
terms of which shall be binding on such Purchaser).

Section 11.2  Delegation of Duties.  The Agent may execute any of its duties
under this Agreement and each other Transaction Document by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys‑in‑fact selected by it with
reasonable care.

Section 11.3  Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person's own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith.  The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties.  The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser. 

33        

--------------------------------------------------------------------------------

 

 

Section 11.4  Reliance by Agent.  The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent.  The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction  Document unless it shall first receive such advice or
concurrence of Conduit or the Required Financial Institutions or all of the
Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of Conduit or
the Required Financial Institutions or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.

Section 11.5  Non‑Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent.  Each Purchaser represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Purchaser
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

Section 11.6  Reimbursement and Indemnification.  The Financial Institutions
agree to reimburse and indemnify the Agent and its officers, directors,
employees, representatives and agents ratably according to their Pro Rata
Shares, to the extent not paid or reimbursed by the Seller Parties (i) for any
amounts for which the Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

Section 11.7  Agent in its Individual Capacity.  The Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with Seller or any Affiliate of Seller as though the Agent were not the
Agent hereunder.  With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms "Financial
Institution," "Purchaser," "Financial Institutions" and "Purchasers" shall
include the Agent in its individual capacity.

34        

--------------------------------------------------------------------------------

 

 

Section 11.8  Successor Agent.  The Agent may, upon five days' notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent. 
If the Agent shall resign, then the Required Financial Institutions during such
five‑day period shall appoint from among the Purchasers a successor agent.  If
for any reason no successor Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Purchasers shall perform all of the duties of the
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers.  After the effectiveness of any retiring Agent's
resignation hereunder as Agent, the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1  Assignments.  (a)  Seller, the Servicer, Agent and each Financial
Institution hereby agree and consent to the complete or partial assignment by
Conduit of all or any portion of its rights under, interest in, title to and
obligations under this Agreement to any Funding Source or, with the consent of
the Seller (which consent shall not be unreasonably withheld), to any other
Person, and upon such assignment, Conduit shall be released from its obligations
so assigned. Further, Seller, the Servicer, the Agent and each Financial
Institution hereby agree that any assignee of Conduit of this Agreement or all
or any of the Purchaser Interests of Conduit shall have all of the rights and
benefits under this Agreement as if the term "Conduit" explicitly referred to
such party (provided that the Purchaser Interests of any such assignee shall
accrue Yield pursuant to Section 4.1), and no such assignment shall in any way
impair the rights and benefits of Conduit hereunder. Neither Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement.

(b)  Any Financial Institution may at any time and from time to time assign to
one or more Persons ("Purchasing Financial Institutions") all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the "Assignment
Agreement") executed by such Purchasing Financial Institution and such selling
Financial Institution.  The consent of Conduit shall be required prior to the
effectiveness of any such assignment; and, in the event of any such assignment
by any Financial Institution, other than to an Affiliate of such Financial
Institution, another Financial Institution or an Affiliate of another Financial
Institution, the consent of Seller (which consent shall not be unreasonably
withheld) shall be required prior to the effectiveness of any such assignment. 
Each assignee of a Financial Institution must (i) have a short-term debt rating
of A-1 or better by Standard & Poor's Ratings Group and P-1 by Moody's Investor
Service, Inc. and (ii) agree to deliver to the Agent, promptly following any
request therefor by the Agent or Conduit, an enforceability opinion in form and
substance satisfactory to the Agent and Conduit.  Upon delivery of the executed
Assignment Agreement to the Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment. 
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers or the Agent shall be required.

35        

--------------------------------------------------------------------------------

 

 

(c)  Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor's
Ratings Group and P-1 by Moody's Investor Service, Inc. (an "Affected Financial
Institution"), such Affected Financial Institution shall be obliged, at the
request of Conduit or the Agent, to assign all of its rights and obligations
hereunder to (x) another Financial Institution or (y) another funding entity
nominated by the Agent and acceptable to Conduit, and willing to participate in
this Agreement through the Liquidity Termination Date in the place of such
Affected Financial Institution; provided that the Affected Financial Institution
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such Financial Institution's Pro Rata Share of the Aggregate Capital
and Yield owing to the Financial Institutions and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions.

(d)  Participations.  Any Financial Institution may, in the ordinary course of
its business, at any time sell to one or more Persons (each a "Participant")
participating interests in its Pro Rata Share of the Purchaser Interests of the
Financial Institutions, its obligation hereunder or any other interest of such
Financial Institution hereunder.  Notwithstanding any such sale by a Financial
Institution of a participating interest to a Participant, such Financial
Institution's rights and obligations under this Agreement shall remain
unchanged, such Financial Institution shall remain solely responsible for the
performance of its obligations hereunder, and Seller, Conduit and the Agent
shall continue to deal solely and directly with such Financial Institution in
connection with such Financial Institution's rights and obligations under this
Agreement.  Each Financial Institution agrees that any agreement between such
Financial Institution and any such Participant in respect of such participating
interest shall not restrict such Financial Institution's right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).

 

ARTICLE XIII

{RESERVED}

 

36        

--------------------------------------------------------------------------------

 

 

ARTICLE XIV

MISCELLANEOUS

Section 14.1  Waivers and Amendments.   (a)  No failure or delay on the part of
the Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy.  The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.  Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

(b)  No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b).  Conduit, Seller and the Agent, at the direction of the Required
Financial Institutions, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

(i)  without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Agent for the benefit of the Purchasers, (D) except pursuant to Article
XII hereof, change the amount of the Capital of any Purchaser, any Financial
Institution's Pro Rata Share (other than, to the extent applicable in each case,
pursuant to Section 4.6 or the terms of the Liquidity Agreement or any other
Funding Agreement) or any Financial Institution's Commitment, (E) amend, modify
or waive any provision of the definition of Required Financial Institutions,
Section 4.6 or this Section 14.1(b), (F) consent to or permit the assignment or
transfer by Seller of any of its rights and obligations under this Agreement,
(G) change the definition of "Eligible Receivable," "Loss Reserve," or "Loss
Percentage," "Dilution Reserve" or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses;

(ii)  without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or

(iii)  without the written consent of the then Servicer, amend, modify or waive
any provision of Article VIII if the effect thereof is to affect the rights or
duties of such Servicer.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Financial Institutions and Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Seller, provided that such amendment has no negative impact upon Seller.  Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers
and the Agent.

37        

--------------------------------------------------------------------------------

 

 

Section 14.2  Notices.  Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto.  Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2.  Seller hereby authorizes the Agent to effect purchases and any
Tranche Period and Discount Rate selections based on telephonic notices made by
any Person whom the Agent in good faith believes to be acting on behalf of
Seller.  Seller agrees to deliver promptly to the Agent a written confirmation
of each telephonic notice signed by an authorized officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs from the action taken by the Agent,
the records of the Agent shall govern absent manifest error.

Section 14.3  Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

Section 14.4  Protection of Ownership Interests of the Purchasers.  (a)  Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Agent may request, to perfect, protect or
more fully evidence the Purchaser Interests, or to enable the Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder.  At any
time during the continuance of a Potential Amortization Event, the Agent may, or
the Agent may direct Seller or the Servicer to, notify the Obligors of
Receivables, at Seller's expense, of the ownership or security interests of the
Purchasers under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables be made directly to the
Agent or its designee.   Seller or the Servicer (as applicable) shall, at any
Purchaser's request, withhold the identity of such Purchaser in any such
notification.  

(b)  If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent's or such Purchaser's costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3.  Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent's sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables.  This appointment is coupled with an interest and
is irrevocable.

38        

--------------------------------------------------------------------------------

 

 

Section 14.5  Confidentiality.  (a)  Each Seller Party and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement and the other confidential or proprietary
information with respect to the Agent and Conduit and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party's and such Purchaser's external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding.  Anything herein to the contrary
notwithstanding, each Seller Party, each Purchaser, the Agent, each Indemnified
Party and any successor or assign of any of the foregoing (and each employee,
representative or other agent of any of the foregoing) may disclose to any and
all Persons, without limitation of any kind, the "tax treatment" and "tax
structure" (in each case, within the meaning of Treasury Regulation Section
1.6011‑4) of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to any
of the foregoing relating to such tax treatment or tax structure, and it is
hereby confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.

(b)  Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Financial Institutions or Conduit by each other, (ii) by the
Agent or the Purchasers to any prospective or actual assignee or participant of
any of them and (iii) by the Agent or Conduit to any rating agency, Commercial
Paper dealer, any Funding Source or other provider of a surety, guaranty or
credit or liquidity enhancement to Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
JPMorgan acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing.  In
addition, the Purchasers and the Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).

Section 14.6  Bankruptcy Petition.  Seller, the Servicer, the Agent and each
Financial Institution hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of Conduit, it will not institute against, or join any other Person
in instituting against, Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

39        

--------------------------------------------------------------------------------

 

 

Section 14.7  Limitation of Liability.  Except with respect to any claim arising
out of the willful misconduct or gross negligence of Conduit, the Agent or any
Financial Institution, no claim may be made by any Seller Party or any other
Person against Conduit, the Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 14.8  CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 14.9  CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING
BY ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN CHICAGO, ILLINOIS.

Section 14.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11  Integration; Binding Effect; Survival of Terms.

(a)  This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

40        

--------------------------------------------------------------------------------

 

 

(b)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12  Counterparts; Severability; Section References.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to "Article," "Section," "Schedule" or "Exhibit" shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13  JPMorgan Roles.  Each of the Financial Institutions acknowledges
that JPMorgan acts, or may in the future act, (i) as administrative agent for
Conduit or any Financial Institution, or as a Funding Source or agent for any
Funding Source, (ii) as issuing and paying agent for the Commercial Paper, (iii)
to provide credit or liquidity enhancement for the timely payment for the
Commercial Paper and (iv) to provide other services from time to time for
Conduit or any Financial Institution (collectively, the "JPMorgan Roles"). 
Without limiting the generality of this Section 14.13, each Financial
Institution hereby acknowledges and consents to any and all JPMorgan Roles and
agrees that in connection with any JPMorgan Role, JPMorgan may take, or refrain
from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for Conduit.

Section 14.14  Characterization.  (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest.  Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each Purchaser and the Agent for all representations,
warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser or the Agent or any assignee thereof of
any obligation of Seller or Originator or any other person arising in connection
with the Receivables, the Related Security, or the related Contracts, or any
other obligations of Seller or Originator.

(b)  In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller's right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids.  The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.

41        

--------------------------------------------------------------------------------

 

 

Section 14.15  Withholding.  Any Purchaser that is not incorporated under the
laws of the United States of America, or a state thereof, agrees to deliver to
the Agent (with copies to  Seller) two duly completed copies of United States
Internal Revenue Service Forms W-8BEN or W-8ECI, certifying in either case that
such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.

 

[SIGNATURE PAGES FOLLOW]

42        

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

                                GRAYBAR COMMERCE CORPORATION


                                By:                                                                   
                                Name:
                                Title:

                                Address:     900 Regency Drive
                               Glendale Heights, IL 60139

                               GRAYBAR ELECTRIC COMPANY, INC.


                               By:                                                                   
                               Name:
                               Title:

                               Address:     34 North Meramec Avenue
                              Clayton, Missouri 63105-3882

                              FALCON ASSET SECURITIZATION 
                              COMPANY LLC (formerly Falcon Asset Securitization
Corporation)


                              By:                                                                   
                                                 Authorized Signatory

                              Address:     c/o JPMorgan Chase Bank, N.A.

                                                         (successor by merger
to 
                            Bank One, NA (Main 
                            Office Chicago)), as Agent

                                                Asset Backed Finance
                             Suite IL1-0079, 1-19
                             1 Bank One Plaza
                             Chicago, Illinois  60670-0079

             Fax:                     (312) 732-1844

 

 

43        

--------------------------------------------------------------------------------

 

 

 

 

                                JPMORGAN CHASE BANK, N.A.
                                (successor by merger to Bank One, NA 
                                (Main Office Chicago)), as Agent and as sole 
                                 Financial Institution


                                By:                                                                   
                                Name:
                                Title:

                                Address:     c/o JPMorgan Chase Bank, N.A.

                                                          (successor by merger
to Bank 
                                       One, NA (Main Office Chicago)), 
                                        as Agent

                                                  Asset Backed Finance
                               Suite IL1-0079, 1-19
                              1 Bank One Plaza
                              Chicago, Illinois  60670-0079

                                  Fax:  (312) 732-4487

 

 

44        

--------------------------------------------------------------------------------

 

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

"Accrual Period" means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

"Accumulated Other Comprehensive Income and Losses" means, as of any date with
respect to Originator and its Covenant Subsidiaries on a consolidated basis,
accumulated other comprehensive income and losses, as determined in accordance
with GAAP.

"Adverse Claim" means a lien (statutory or otherwise), pledge, mortgage,
hypothecation, assignment, deposit arrangement, security interest, charge or
encumbrance, or other right or claim in, of or on, or any preference, priority,
security agreement or preferential arrangement of any kind whatsoever with
respect to, any Person's assets or properties in favor of any other Person
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).

"Affected Financial Institution" has the meaning specified in Section 12.1(c).

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

"Agent" has the meaning set forth in the preamble to this Agreement.

"Aggregate Capital" means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

"Aggregate Reduction" has the meaning specified in Section 1.3.

"Aggregate Reserves" means, on any date of determination, an amount equal to the
sum of the Loss Reserve, the Yield Reserve and the Dilution Reserve.

"Aggregate Unpaids" means, at any time, an amount equal to the sum of Aggregate
Capital and all other unpaid Obligations (whether due or accrued) at such time.

"Agreement" means this Receivables Purchase Agreement, as it may be amended or
modified and in effect from time to time.

1        

--------------------------------------------------------------------------------

 

 

"Alternative Base Rate" means for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Fed Funds
Effective Rate in effect on such day plus 0.50% and (c) the one-month LIBO Rate
in effect on such day plus 1.00% (or, in each case, if such day is not a
Business Day, the immediately preceding Business Day).

"Amortization Date" means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
(iv) the date which is 30 Business Days after the Agent's receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement and (v) the date of assignment by Conduit to all of the "APA Banks"
(as defined in the Liquidity Agreement) pursuant to the Liquidity Agreement.

"Amortization Event" has the meaning specified in Article IX.

"Applicable Margin" means 3.753.30%.

"Asset Disposition" shall mean the disposition of any or all of the assets
(including, without limitation, the Equity Interest of a Covenant Subsidiary or
any ownership interest in a joint venture) of Originator or any Covenant
Subsidiary whether by sale, lease, transfer or otherwise.  The term "Asset
Disposition" shall not include (a) Specified Sales or (b) any Equity Issuance.

"Assignment Agreement" has the meaning set forth in Section 12.1(b).

"Authorized Officer" means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

"Broken Funding Costs" means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to any
Funding Agreement or otherwise transferred or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment, transfer or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment, transfer or termination had
not occurred or such Reduction Notice had not been delivered, over (B) the sum
of (x) to the extent all or a portion of such Capital is allocated to another
Purchaser Interest, the amount of CP Costs or Yield actually accrued during the
remainder of such period on such Capital for the new Purchaser Interest, and (y)
to the extent such Capital is not allocated to another Purchaser Interest, the
income, if any, actually received during the remainder of such period by the
holder of such Purchaser Interest from investing the portion of such Capital not
so allocated.  In the event that the amount referred to in clause (B) exceeds
the amount referred to in clause (A), the relevant Purchaser or Purchasers agree
to pay to Seller the amount of such excess.  All Broken Funding Costs shall be
due and payable hereunder upon demand.

2          

--------------------------------------------------------------------------------

 

 

"Business Day" means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

"Capital" of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent which in each case are
applied to reduce such Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.

"Capital Lease" shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

"Cash Equivalents" shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition ("Government Obligations"), (b)
U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (i) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (ii) any bank whose short-term
commercial paper rating from Standard & Poor's Ratings Group is at least A-1 or
the equivalent thereof or from Moody's Investors Service, Inc. is at least P-1
or the equivalent thereof (any such bank being an "Approved Bank"), in each case
with maturities of not more than 364 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by Standard & Poor's Ratings Group or P-1 (or the equivalent thereof) or
better by Moody's Investors Service, Inc. and maturing within six months of the
date of acquisition, (d) repurchase agreements with a bank or trust company
(including a Financial Institution) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (e) obligations of any
state of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and (f)
auction preferred stock rated in the highest short-term credit rating category
by Standard & Poor's Ratings Group or Moody's Investors Service, Inc.

"Change of Control" shall mean the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d‑3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 25% or more of the outstanding shares of voting stock of any
Seller Party; provided that a change in the identity of one or more trustees
under a voting trust holding shares of voting stock shall not be deemed to be
such an acquisition.

3          

--------------------------------------------------------------------------------

 

 

"Charged‑Off Receivable" means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller's books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for 121 days or more from the invoice date of such Receivable.

"Collection Account" means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

"Collection Account Agreement" means an agreement substantially in the form of
Exhibit VI among Seller, the Agent and a Collection Bank.

"Collection Bank" means, at any time, any of the banks holding one or more
Collection Accounts.

"Collection Notice" means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.

"Collections" means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

"Commercial Paper" means promissory notes of Conduit issued by Conduit in the
commercial paper market.

"Commitment" means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller, in an amount
not to exceed (i) in the aggregate, the amount set forth opposite such Financial
Institution's name on Schedule A to this Agreement, as such amount may be
modified in accordance with the terms hereof (including, without limitation, any
termination of Commitments pursuant to Section 4.6) and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor.

"Concentration Limit" means, at any time, for any Obligor, 2% of the aggregate
Outstanding Balance of all Eligible Receivables at such time, or such higher
amount (a "Special Concentration Limit") for such Obligor designated by the
Agent; provided, that in the case of an Obligor and any Affiliate of such
Obligor, the Concentration Limit shall be calculated as if such Obligor and such
Affiliate are one Obligor; and provided, further, that Conduit or the Required
Financial Institutions may, upon not less than three Business Days' notice to
Seller, cancel any Special Concentration Limit. 

4          

--------------------------------------------------------------------------------

 

 

"Conduit" has the meaning set forth in the preamble to this Agreement.

"Consent Notice" has the meaning set forth in Section 4.6.

"Consent Period" has the meaning set forth in Section 4.6.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take‑or‑pay contract or application for a letter of credit.

"Contract" means, with respect to any Receivable, any and all instruments,
agreements, invoices, purchase orders or other writings pursuant to which such
Receivable arises or which evidences such Receivable.

"Consolidated EBITDA" means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense and (iv)
other extraordinary non-recurring, non-cash charges.

"Consolidated Interest Coverage Ratio" means, with respect to Originator and its
Covenant Subsidiaries on a consolidated basis for the twelve month period ending
on the last day of any fiscal quarter of Originator and its Covenant
Subsidiaries, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Interest Expense for such period.

"Consolidated Interest Expense" means, for any period, all interest expense of
Originator and its Covenant Subsidiaries including the interest component under
Capital Leases, as determined in accordance with GAAP.  Except as expressly
provided otherwise, the applicable period shall be for the four consecutive
quarters ending as of the date of determination.

"Consolidated Leverage Ratio" means, as of any date of determination, with
respect to Originator and its Covenant Subsidiaries on a consolidated basis for
the twelve month period ending on the last day of any fiscal quarter, the ratio
of (a) the sum of (i) Funded Debt of Originator and its Covenant Subsidiaries on
a consolidated basis as of such date (not including any Funded Debt of Graybar
Financial Services, Inc. as of such date) minus (ii) Unrestricted Cash and Cash
Equivalents of the Originator or any Covenant Subsidiary in excess of
$10,000,000 in the aggregate on the consolidated balance sheet of the Originator
and its Covenant Subsidiaries as of such date to (b) Consolidated EBITDA for
such period.

"Consolidated Net Income" means, for any period, net income (excluding
extraordinary items) after taxes for such period of Originator and its Covenant
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

5          

--------------------------------------------------------------------------------

 

 

"Consolidated Total Assets" means, as of any date with respect to Originator and
its Covenant Subsidiaries on a consolidated basis, total assets, as determined
in accordance with GAAP.

"Covenant Indebtedness" shall mean, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Covenant Indebtedness of others secured by (or for which the
holder of such Covenant Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Adverse Claim on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Covenant Indebtedness of another
Person, (h) the principal portion of all obligations of such Person under
Capital Leases, (i) all obligations of such Person under Hedging Agreements, (j)
the maximum amount of all standby letters of credit issued or bankers'
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (k) all
preferred Equity Interest issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
and (m) the Covenant Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for payment of such
Covenant Indebtedness.

"Covenant Subsidiary" shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a "Covenant Subsidiary" or to "Covenant Subsidiaries" in this
Agreement shall refer to a Covenant Subsidiary or Covenant Subsidiaries of
Originator.      

"CP Costs" means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any Purchaser Interest of
Conduit pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper.  In addition to the foregoing costs,
if Seller shall request any Incremental Purchase during any period of time
determined by the Agent in its sole discretion to result in incrementally higher
CP Costs applicable to such Incremental Purchase, the Capital associated with
any such Incremental Purchase shall, during such period, be deemed to be funded
by Conduit in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such Capital.

6          

--------------------------------------------------------------------------------

 

 

"Credit and Collection Policy" means Seller's credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.

"Deemed Collections"  means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

"Default Fee" means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to the Alternative Base Rate plus 5.754.30%.

"Default Ratio" means a percentage equal to (i) the sum of (A) the aggregate
Outstanding Balance of Receivables as to which any payment, or part thereof,
remains unpaid for greater than 90 days but fewer than 121 days from the due
date of such Receivable, and (B) actual write-offs during the current calendar
month divided by (ii) the gross sales for the calendar month four calendar
months prior to the current calendar month.

"Delinquency Ratio" means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables (other than Charged-Off Receivables) that
were Delinquent Receivables at such time divided by (ii) the aggregate
Outstanding Balance of all Receivables at such time.

"Delinquent Receivable" means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the invoice date of such
Receivable.

"Designated Obligor" means any Obligor that the Agent, using its reasonable
business judgment, believes could negatively impact the collectibility of the
Receivables and so indicates to Seller in writing.

7          

--------------------------------------------------------------------------------

 

 

"Dilution Factor" means, for any calendar month, an amount (expressed as a
percentage) equal to:

 

[x62x0.gif]

where:

ED       =          as of such calendar month, the twelve-month rolling average
of the Dilution Ratio.

DS       =          for the twelve calendar months prior to such calendar month,
the highest two-month rolling average of the Dilution Ratio.

"Dilution Horizon Ratio" means, at any time, a percentage equal to (i) the
aggregate gross sales of Originator for the last threetwo completed calendar
months divided by (ii) the aggregate Outstanding Balance of all Eligible
Receivables as of the last Business Day of the most recent calendar month.

"Dilution Ratio" means, for any calendar month, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during such calendar month divided
by (ii) the aggregate gross sales of Originator for the calendar month one
calendar month prior to such calendar month.

"Dilution Reserve" means, on any date, an amount equal to the greater of (i)
10.5% and (ii) the Dilution Factor multiplied by the Dilution Horizon Ratio.

"Dilutions" means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of "Deemed Collections".

"Discount Rate" means the LIBO Rate plus the Applicable Margin, as applicable,
with respect to each Purchaser Interest of the Financial Institutions.

"Eligible Receivable" means, at any time, a Receivable:

(i)  the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency,

(ii)  which is not a Charged-Off Receivable or a Delinquent Receivable,

8          

--------------------------------------------------------------------------------

 

 

(iii)  which by its terms is due and payable on the 15th day of the calendar
month immediately following the month such Receivable was invoiced and which has
not had its payment terms extended,

(iv)  which is an "account" within the meaning of Section 9‑105 and Section
9‑106, respectively, of the UCC of all applicable jurisdictions,

(v)  which is denominated and payable only in United States dollars in the
United States,

(vi)  which arises under a Contract which, together with such Receivable, has
been duly authorized by the related Obligor, is in full force and effect, and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,

(vii)  which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of Originator or any of its assignees under such Contract and (B)
does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,

(viii)  which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by Originator,

(ix)  which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(x)  which satisfies all applicable requirements of the Credit and Collection
Policy,

(xi)  which was generated in the ordinary course of Originator's business,

(xii)  which arises solely from the sale of goods or the provision of services
to the related Obligor by Originator, and not by any other Person (in whole or
in part),

(xiii)  as to which the Agent has not notified Seller that the Agent has
determined, in its reasonable business judgment, that such Receivable or class
of Receivables is not acceptable as an Eligible Receivable, including, without
limitation, because such Receivable arises under a Contract that is not
acceptable to the Agent,     

9          

--------------------------------------------------------------------------------

 

 

(xiv)  which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against Originator or any other Adverse Claim, and the
Obligor thereon holds no right as against Originator to cause Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),

(xv)  as to which Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,

(xvi)  all right, title and interest to and in which has been validly
transferred by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,

(xvii)  for which the related Contract represents all or part of the sales price
of merchandise, insurance and services within the meaning of the Investment
Company Act of 1940, Section 3(c)(5), as amended,

(xviii)  the purchase of which is a "current transaction" within Section 3(a)(3)
of the Securities Act of 1933,

(xix)  which is not a proceed of inventory that was pledged to any Person,

(xx)  the Obligor of which  is not both (A) an Obligor that is in the first ten
highest Obligors in a list of Obligors ranked by the aggregate Outstanding
Balance of Receivables of Obligors starting with the Obligor with the greatest
Outstanding Balance of Receivables and ending with the Obligor with the lowest
Outstanding Balance of Receivables and (B) the Obligor of any Receivables
included in clause (v) of the definition of "Charged-Off Receivables", the
aggregate Outstanding Balance of which exceeds an amount equal to 25% of the
aggregate Outstanding Balance of all Receivables of such Obligor and            

(xxi)  which is not a proceed of a sale of inventory that is located at a work
or project site or at an Obligor's premises or property.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

10          

--------------------------------------------------------------------------------

 

 

"Equity Interest" shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

"Equity Issuance" shall mean any issuance by Originator or any Covenant
Subsidiary to any Person, which is not the Originator, of (a) shares of its
Equity Interest, (b) any shares of its Equity Interest pursuant to the exercise
of options or warrants or (c) any shares of its Equity Interest pursuant to the
conversion of any debt securities to equity.  The term "Equity Issuance" shall
not include any Asset Disposition or the issuance of common stock of
Originator's Covenant Subsidiaries to its officers, directors or employees in
connection with stock offering plans and other benefit plans of such Covenant
Subsidiaries.

"Excluded Obligor" means an Obligor identified from time to time in a written
schedule provided from the Servicer to the Agent and consented to in writing by
the Agent. For convenience of the parties, such Excluded Obligors may be
identified on Schedule C to this Agreement.

"Extension Notice" has the meaning set forth in Section 4.6.

"Facility Account" means Seller's Account No. 37-51551889 at Bank of America,
N.A.

"Facility Termination Date" means the earliest of (i) October 8, 2010, (ii)  the
Liquidity Termination Date and (iiiii) the Amortization Date.

"Federal Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as amended and any successor statute thereto.

"Fed Funds Effective Rate" means, for any period, a fluctuating interest rate
per annum for each day during such period equal to (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

"Fee Letter" means that certain letter agreement dated as of the date hereof
among Seller, Originator and the Agent, as it may be amended or modified and in
effect from time to time.

"Finance Charges" means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

"Financial Institutions" has the meaning set forth in the preamble in this
Agreement.

11       

--------------------------------------------------------------------------------

 

 

"Funded Debt" shall mean, with respect to any Person, without duplication, (a)
all Covenant Indebtedness of such Person other than Covenant Indebtedness of the
types referred to in clauses (e), (f), (g), (i) and (m) of the definition of
"Covenant Indebtedness", (b) all Funded Debt of others of the type referred to
in clause (a) above secured by (or for which the holder of such Funded Debt has
an existing right, contingent or otherwise, to be secured by) any Adverse Claim
on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (c) all Guaranty Obligations of such Person with respect to Funded
Debt of the type referred to in clause (a) above of another Person and (d)
Funded Debt of the type referred to in clause (a) above of any partnership or
unincorporated joint venture in which such Person is legally obligated or has a
reasonable expectation of being liable with respect thereto.

"Funding Agreement" means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of Conduit, including,
without limitation, the Liquidity Agreement.

"Funding Source" means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity (including, without limitation, any "APA
Bank" (as defined in the Liquidity Agreement)) providing liquidity, credit
enhancement or back‑up purchase support or facilities to Conduit.

"GAAP"  means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Covenant Indebtedness of any other Person in any
manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Covenant
Indebtedness or any property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of any such Covenant
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Covenant Indebtedness of such
other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the holder of such Covenant Indebtedness,
or (d) to otherwise assure or hold harmless the holder of such Covenant
Indebtedness against loss in respect thereof.

"Hedging Agreements" shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

"Incremental Purchase" means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

12       

--------------------------------------------------------------------------------

 

 

"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

 

"Independent Director" shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’'s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the "Independent Parties"): Servicer, Originator, or any of their
respective Subsidiaries or Affiliates (other than Seller), (B) a supplier to any
of the Independent Parties, (C) a Person controlling or under common control
with any partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties, or (D) a member of the immediate family of any
director, officer, employee, partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties; (ii) has prior experience as an
independent director for a corporation or limited liability company whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

"JPMorgan" means JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) in its individual capacity and its successors.

"LIBO Rate" means the rate per annum equal to (a) the applicable British
Bankers' Association Interest Settlement Rate for deposits in U.S. dollars
appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two Business
Days prior to the first day of the relevant Tranche Period, and having a
maturity equal to such Tranche Period, provided that, (i) if Reuters Screen FRBD
is not available to the Agent for any reason, the applicable LIBO Rate for the
relevant Tranche Period shall instead be the applicable British Bankers'
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers' Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which JPMorgan offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period.  The LIBO Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.

13        

--------------------------------------------------------------------------------

 

 

"Liquidity Agreement" means the Asset Purchase Agreement, dated as of September
26, 2005, by and among Conduit, the several APA Banks party thereto from time to
time, and JPMorgan Chase Bank, N.A., individually and as funding agent, as it
may be amended, restated or otherwise modified from time to time.

"Liquidity Termination Date" means October 8, 2010.7, 2011.

"Lock-Box" means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

"Loss Horizon Ratio" means, at any time, a percentage equal to (i) the aggregate
gross sales of Originator for the last three completed calendar months divided
by (ii) the aggregate Outstanding Balance of all Eligible Receivables as of the
last Business Day of the most recent calendar month.

"Loss Percentage" means, at any time, the greater of (i) 10.00% and (ii) a
percentage calculated in accordance with the following formula:

LP = SF x LR x LHR

where:

 

 

 

 

 

 

LP

=

the Loss Percentage;

 

 

SF

=

2.0;

 

 

LR

=

the highest three month rolling average of the Default Ratios occurring during
the 12 most recent fiscal months; and

 

 

LHR

=

Loss Horizon Ratio.

 

"Loss Reserve" means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

"Loss-to-Liquidation Ratio" means, as at the last day of any calendar month, a
percentage equal to(i) the aggregate gross losses of Originator during such
month divided by (ii) the aggregate cash liquidations of Originator during such
month.

"Material Adverse Effect" means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser's interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

14        

--------------------------------------------------------------------------------

 

 

"Monthly Report" means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

"Net Cash Proceeds" shall mean the aggregate cash proceeds received by
Originator or any Covenant Subsidiary in respect of any Asset Disposition or
Equity Issuance, net of (a) direct costs (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) and (b) taxes
paid or payable as a result thereof; it being understood that "Net Cash
Proceeds" shall include, without limitation, any cash received upon the sale or
other disposition of any non-cash consideration received by Originator or any
Covenant Subsidiary in any Asset Disposition or Equity Issuance.

"Net Receivables Balance" means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.

"Non‑Renewing Financial Institution" has the meaning set forth in Section 4.6.

"Obligations" shall have the meaning set forth in Section 2.1.

"Obligor" means a Person obligated to make payments pursuant to a Contract.

"Originator" means Graybar, in its capacity as seller under the Receivables Sale
Agreement.

"Other Customers" has the meaning set forth in Section 10.2(a).

"Outstanding Balance" of any Receivable at any time means the then outstanding
principal balance thereof.

"Participant" has the meaning set forth in Section 12.2.

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

"Pooled Commercial Paper" means Commercial Paper notes of Conduit subject to any
particular pooling arrangement by Conduit, but excluding Commercial Paper issued
by Conduit for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by Conduit.

"Potential Amortization Event" means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

15       

--------------------------------------------------------------------------------

 

 

"Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

"Proposed Reduction Date" has the meaning set forth in Section 1.3.

"Pro Rata Share" means, for each Financial Institution, a percentage equal to
(i) the Commitment of such Financial Institution, divided by (ii) the aggregate
amount of all Commitments of all Financial Institutions hereunder, adjusted as
necessary to give effect to the application of the terms of Section 4.6.

"Purchase Limit" means $100,000,000.

"Purchase Notice" has the meaning set forth in Section 1.2.

"Purchase Price" means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.

"Purchasers" means Conduit and each Financial Institution.

"Purchaser Interest" means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:

 

[x70x0.gif]

 

 

where:

C         =          the Capital of such Purchaser Interest.

AR      =          the Aggregate Reserves.

NRB    =          the Net Receivables Balance.

16        

--------------------------------------------------------------------------------

 

 

Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

"Purchasing Financial Institution" has the meaning set forth in Section 12.1(b).

"Ratings Request" has the meaning set forth in Section 10.2(c).

"Receivable" means all indebtedness and other obligations owed to Seller or
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder) or in which Seller
or Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by Originator, and further includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
Notwithstanding the foregoing, "Receivable" shall not include indebtedness or
other obligations owed to Originator by an Obligor arising on and after the date
such Obligor is approved in writing by the Agent as an Excluded Obligor.

"Receivables Dilution Ratio" means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during the calendar month then most
recently ended divided by (ii) the aggregate Outstanding Balance of all
Receivables.      

"Receivables Sale Agreement" means that certain Receivables Sale Agreement,
dated as of June 30, 2000 , between Originator and Seller, as the same may be
amended, restated or otherwise modified from time to time.

"Records" means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

"Reduction Notice" has the meaning set forth in Section 1.3.

"Regulatory Change" has the meaning set forth in Section 10.2(a).

"Reinvestment" has the meaning set forth in Section 2.2.

"Related Security" means, with respect to any Receivable:

17        

--------------------------------------------------------------------------------

 

 

(i)   all of Seller's interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,

(ii)  all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii)  all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv)  all service contracts and other contracts and agreements associated with
such Receivable,

(v)  all Records related to such Receivable,

(vi)  all of Seller's right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable, and

(vii)  all proceeds of any of the foregoing.

"Required Financial Institutions" means, at any time, Financial Institutions
with Commitments in excess of 51% of the Purchase Limit.

"Required Notice Period" means two Business Days.

"Required Rating" has the meaning set forth in Section 10.2(c).

"Restricted Junior Payment" means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).

"Seller" has the meaning set forth in the preamble to this Agreement.

18        

--------------------------------------------------------------------------------

 

 

"Seller Parties" has the meaning set forth in the preamble to this Agreement.

"Servicer" means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

"Servicing Fee" has the meaning set forth in Section 8.6.

"Settlement Date" means (A) the 23rd day at each month, and (B) the last day of
the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions.

"Settlement Period"  means (A) in respect of each Purchaser Interest of Conduit,
the immediately preceding Accrual Period, and (B) in respect of each Purchaser
Interest of the Financial Institutions, the entire Tranche Period of such
Purchaser Interest.

"Specified Sales" shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the sale,
transfer or other disposition of cash and Cash Equivalents, so long as
Originator or the applicable Covenant Subsidiary receives, in return, cash, Cash
Equivalents or other property having a fair market value equal to the fair
market value of such Cash Equivalents.

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of Seller.

"Terminating Commitment Availability" means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (ii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment, minus, (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

"Termination Date" has the meaning set forth in Section 2.2.

"Termination Percentage" has the meaning set forth in Section 2.2.

"Terminating Financial Institution" has the meaning set forth in Section 4.6.

"Terminating Tranche" has the meaning set forth in Section 4.3(b).

"Tranche Period" means, with respect to any Purchaser Interest held by a
Financial Institution, a period of one, two, three or six months, or such other
period as may be mutually agreeable to the Agent and Seller, commencing on a
Business Day selected by Seller or the Agent pursuant to this Agreement.  Such
Tranche Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or

19        

--------------------------------------------------------------------------------

 

 

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that, if such next succeeding Business Day falls in a new month, such Tranche
Period shall end on the immediately preceding Business Day.  In the case of any
Tranche Period for any Purchaser Interest which commences before the
Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such Tranche Period shall end on the Amortization Date.  The
duration of each Tranche Period which commences after the Amortization Date
shall be of such duration as selected by the Agent. 

            "Transaction Documents" means, collectively, this Agreement, each
Purchase Notice, the Receivables Sale Agreement, each Collection Account
Agreement, the Fee Letter, the Subordinated Note (as defined in the Receivables
Sale Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.

"UCC" means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

"Unrestricted Cash and Cash Equivalents" means cash on hand and Cash Equivalents
of the Originator and its Covenant Subsidiaries in each case that are not
subject to any lien or other restriction on access thereto or use thereof by the
Originator or any Covenant Subsidiary.

"Yield" means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis.

"Yield Reserve" means, on any date, an amount equal to 2.00% multiplied by the
Net Receivables Balance as of the close of business of the Servicer on such
date.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

 

 

20        

--------------------------------------------------------------------------------

 

 

EXHIBIT II

FORM OF PURCHASE NOTICE

 

[Date]

             

 

JPMorgan Chase Bank, N.A. (successor by merger

to Bank One, NA (Main Office Chicago)), as Agent

1 Bank One Plaza, 21st Floor

Asset‑Backed Finance

Chicago, Illinois 60670‑0596

 

Attention:        [Laura Mahaney]

 

 

Re:   PURCHASE NOTICE

 

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of June
30, 2000, by and among Graybar Commerce Corporation, a Delaware corporation (the
"Seller"), Graybar Electric Company, Inc., as Servicer, the Financial
Institutions, Falcon Asset Securitization Company LLC (formerly Falcon Asset
Securitization Corporation) ("Conduit"), and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as Agent (the
"Receivables Purchase Agreement").  Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent is hereby notified of the following Incremental Purchase:

 

Purchase Price:

 

$         

 

 

 

 

 

 

Date of Purchase:

 

           

 

 

 

 

 

 

Requested Discount Rate:

 

[LIBO Rate plus Applicable Margin] [Pooled Commercial Paper rate]

 

 

 

 

Please credit the Purchase Price in immediately available funds to our Facility
Account on the above-specified date of purchase to:

 

1          

--------------------------------------------------------------------------------

 

 

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

 

Please advise [Name] at telephone no ( ) _________________ if Conduit will not
be making this purchase.

In connection with the Incremental Purchase to be made on the above listed "Date
of Purchase" (the "Purchase Date"), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

      (i)  the representations and warranties of the Seller set forth in Section
5.1 of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

                                          (ii) no event has occurred and is
continuing, or would result from the proposed Incremental Purchase, that will
constitute an Amortization Event or a Potential Amortization Event;

(iii)  the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 90.00%; and

(iv)  the amount of Aggregate Capital is $_________ after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

Very truly yours,

GRAYBAR COMMERCE CORPORATION


By:                                                                  
Name:
Title:

 

2          

--------------------------------------------------------------------------------

 

 

EXHIBIT III

PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

 

Graybar Commerce Corporation

 

 

 

 

 

Place of Business:

900 Regency Drive

 

 

Glendale Heights, Illinois 60139

 

 

 

 

Locations of Records:

900 Regency Drive

 

 

Glendale Heights, Illinois 60139

 

 

 

 

 

Iron Mountain

 

 

6307 Deramus

 

 

Kansas City, MO 64120

 

 

 

 

 

Recall

 

 

P.O. Box 1365

 

 

Maryland Heights, MO 63043

 

 

 

 

Federal Employer Identification Number:

36-4376429

 

 

 

 

 

 

 

Graybar Electric Company, Inc.

 

 

 

 

 

Place of Business:

34 North Meramec Avenue

 

 

Clayton, Missouri 63105-3882

 

 

 

 

Locations of Records:

34 North Meramec Avenue

 

 

Clayton, Missouri 63105-3882

 

 

 

 

 

Iron Mountain

 

 

6307 Deramus

 

 

Kansas City, MO 64120

 

 

 

 

 

Recall

 

 

P.O. Box 1365

 

 

Maryland Heights, MO 63043

 

 

 

 

Federal Employer Identification Number:

13-0794380

 

1          

--------------------------------------------------------------------------------

 

 

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Name

 

Bank of America, N.A. Account No.

 

Lockbox Numbers

 

Lockbox Address

 

Dallas District Lockbox

 

180001016

 

840458

 

Graybar Electric Co

P.O. Box 840458

Dallas TX 75284-0458

 

 

Minneapolis District Lockbox

 

3751956921

 

12437

 

Graybar Electric Co

12437 Collections Center Drive

Chicago IL 60693

 

 

Boston District Lockbox

 

3751997809

 

414426

 

Graybar Electric Co.

PO Box 414426

Boston, MA 02241-4426

 

 

 

New York District Lockbox

 

3751997786

 

414396

 

Graybar Electric Co.

PO Box 414396

Boston, MA 02241-4396

 

 

Chicago District Lockbox

 

3751956934

 

12431

 

Graybar Electric Co.

12431 Collections Center Drive

Chicago  IL 60693

 

 

St. Louis District Lockbox

 

3751997773

 

12447

Graybar Electric Company, Inc.

Lockbox 504490

(800 Market Street)

St. Louis, MO 63150-4490

 

 

Corporate Svcs. District Lockbox

 

3750930566

 

12753

 

Graybar Electric Co.

12753 Collections Center Drive

Chicago  IL 60693

 

 

Pittsburgh District Lockbox

 

3751956918

 

12444

 

Graybar Electric Co

12444 Collections Center Drive

Chicago IL 60693

 

 

Atlanta District Lockbox

 

3751956905

 

403052

 

Graybar Electric Co

P O Box 403052

Atlanta GA 30384-3052

 

 

Richmond District Lockbox

 

3751956895

 

403049

 

Graybar Electric Co

P O Box 403049

Atlanta GA 30384-3049

 

 

Tampa District Lockbox

 

3751997760

 

403062

 

Graybar Electric Co

P O  Box 403062

Atlanta GA 30384-3062

 

 

Seattle District Lockbox

 

3751997757

 

57073

 

Graybar Electric Co

File 57073

Los Angeles CA 90074-7073

 

 

California

District Lockbox

 

3751997744

 

57071

 

Graybar Electric Co

File 57071

Los Angeles  CA 90074-7071

 

 

Phoenix District Lockbox

 

3751956882

 

57072

 

Graybar Electric Co

File 57072

Los Angeles CA 90074-7072



 



1          

--------------------------------------------------------------------------------

 

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To:  JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of June 30, 2000, among Graybar Commerce
Corporation (the "Seller"), Graybar Electric Company, Inc. (the "Servicer"), the
Purchasers party thereto and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as agent for such Purchasers (as amended
from time to time, the "Agreement").

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.      I am the duly elected ____________ of Seller.

2.      I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.

3.      The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 6 below.

4.      Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5.      Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking or proposes to take
with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this __ day of ___________, 20__.

       

1          

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

A.        Schedule of Compliance as of __________, ____ with Section ___ of the
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:                

 

2          

--------------------------------------------------------------------------------

 

 

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

[On letterhead of Originator]

 

_________, ____

 

[Lock‑Box Bank/Concentration Bank/Depositary Bank]

Re:       Graybar Electric Company, Inc.

Ladies and Gentlemen:

Reference is hereby made to P.O. Box # _________ in [city, state, zip code] (the
"Lock‑Box") of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of
lock-box agreement] between you and Graybar Electric Company, Inc. (the
"Company") dated _________ (the "Agreement").  You hereby confirm your agreement
to perform the services described therein.  Among the services you have agreed
to perform therein, is to endorse all checks and other evidences of payment, and
credit such payments to the Company's checking account no. _________ maintained
with you in the name of the Company (the "Lock‑Box Account").

The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of June 30, 2000, between the Company and Graybar Commerce
Corporation (the "Seller"), the Company has transferred all of its right, title
and interest in and to, and exclusive ownership and control of, the Lock-Box and
the Lock-Box Account to Seller.  The Company and Seller hereby request that the
name of the Lock-Box Account be changed to "Graybar Electric Company, Inc., as
Servicer."

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from JPMorgan Chase Bank, N.A. (successor by merger
to Bank One, NA (Main Office Chicago)) ("JPMorgan") in the form attached hereto
as Annex A: (i) the name of the Lock‑Box Account will be changed to JPMorgan for
itself and as agent (or any designee of JPMorgan) and JPMorgan will have
exclusive ownership of and access to the Lock-Box and the Lock‑Box Account, and
neither the Company, Seller nor any of their respective affiliates will have any
control of the Lock-Box or the Lock-Box Account or any access thereto, (ii) you
will either continue to send the funds from the Lock-Box to the Lock-Box
Account, or will redirect the funds as JPMorgan may otherwise request, (iii) you
will transfer monies on deposit in the Lock-Box Account, at any time, as
directed by JPMorgan, (iv) all services to be performed by you under the
Agreement will be performed on behalf of JPMorgan and (v) all correspondence or
other mail which you have agreed to send to the Company or Seller will be sent
to JPMorgan at the following address:

1          

--------------------------------------------------------------------------------

 

 

JPMorgan Chase Bank, N.A. (successor by merger
to Bank One, NA (Main Office Chicago))
Suite _________, 21st Floor
1 Bank One Plaza
Chicago, Illinois 60670-____
Attention:  Credit Manager, Asset Backed
Securities Division

Moreover, upon such notice, JPMorgan for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company's assignee)
under the Agreement.  Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the Lock‑Box Account or any
other account established with you by JPMorgan for the purpose of receiving
funds from the Lock‑Box are subject to the liens of JPMorgan for itself and as
agent, and will not be subject to deduction, set‑off, banker's lien or any other
right you or any other party may have against the Company or Seller.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.  This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument. 

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing.  In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control.  Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

2          

--------------------------------------------------------------------------------

 

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours,

GRAYBAR ELECTRIC COMPANY, INC.

By:                                                                  
Name:
Title:

Very truly yours,

GRAYBAR COMMERCE CORPORATION

By:                                                                  
Name:
Title:

Acknowledged and agreed to
this _____ day of _______

[COLLECTION BANK]

 

By:                                         

Name:

Title:

 

 

JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as Agent

 

By:                                         

Name:

Title:

3          

--------------------------------------------------------------------------------

 

 

ANNEX A
FORM OF NOTICE

[On letterhead of JPMorgan]

 

_________, ____

[Collection Bank/Depositary Bank/Concentration Bank]

Re:       Graybar Electric Company, Inc./Graybar Commerce Corporation

Ladies and Gentlemen:

We hereby notify you that (i) a Potential Amortization Event under and as
defined in the Receivables Purchase Agreement, dated as of June 30, 2000, among
Graybar Commerce Corporation, Graybar Electric Company, Inc., the financial
institutions party thereto, Falcon Asset Securitization Company LLC (formerly
Falcon Asset Securitization Corporation) and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)) is continuing and
(ii) we are exercising our rights pursuant to that certain letter agreement
among Graybar Electric Company, Inc., Graybar Commerce Corporation, you and us,
to have the name of, and to have exclusive ownership and control of, account
number _____ (the "Lock-Box Account") maintained with you, transferred to us. 
[The Lock-Box Account will henceforth be a zero‑balance account, and funds
deposited in the Lock‑Box Account should be sent at the end of each day to
_____.]  You have further agreed to perform all other services you are
performing under that certain agreement dated _____ between you and Graybar
Electric Company, Inc. on our behalf.

We appreciate your cooperation in this matter.

Very truly yours,

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)),

       for itself and as agent

By:                                                                  
Name:                                                             
Title:                                                               

 

1          

--------------------------------------------------------------------------------

 

 

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this "Assignment Agreement") is entered into as of
the ___ day of ____________, ____, by and between _____________________
("Assignor") and __________________ ("Assignee").

PRELIMINARY STATEMENTS

A.        This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Receivables Purchase Agreement,
dated as of June 30, 2000, by and among Graybar Commerce Corporation, Graybar
Electric Company, Inc., as Servicer, Falcon Asset Securitization Company LLC
(formerly Falcon Asset Securitization Corporation), JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as Agent, and the
Financial Institutions party thereto (as amended, modified or restated from time
to time, the "Purchase Agreement").  Capitalized terms used and not otherwise
defined herein are used with the meanings set forth or incorporated by reference
in the Purchase Agreement.

B.        Assignor is a Financial Institution party to the Purchase Agreement,
and Assignee wishes to become a Financial Institution thereunder; and

C.        Assignor is selling and assigning to Assignee an undivided
____________% (the "Transferred Percentage") interest in all of Assignor's
rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, Assignor's Commitment and (if
applicable) the Capital of Assignor's Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1.         The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the "Effective Date") two (2) Business Days
(or such other date selected by the Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (the "Effective Notice") is delivered by the Agent to
Conduit, Assignor and Assignee.  From and after the Effective Date, Assignee
shall be a Financial Institution party to the Purchase Agreement for all
purposes thereof as if Assignee were an original party thereto and Assignee
agrees to be bound by all of the terms and provisions contained therein.

2.                  If Assignor has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor's Commitment and all rights and obligations
associated therewith under the terms of the Purchase Agreement, including,
without limitation, the Transferred Percentage of Assignor's future funding
obligations under Section 4.1 of the Purchase Agreement.

1          

--------------------------------------------------------------------------------

 

 

3.                  If Assignor has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor's Purchaser Interests (such amount, being hereinafter referred to as
the "Assignee's Capital"); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee's Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee's Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the "Assignee's Acquisition Cost"); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor's Commitment
and the Capital of Assignor's Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor's future funding obligations under Section 4.1 of the Purchase
Agreement.

4.                  Concurrently with the execution and delivery hereof,
Assignor will provide to Assignee copies of all documents requested by Assignee
which were delivered to Assignor pursuant to the Purchase Agreement.

5.                  Each of the parties to this Assignment Agreement agrees that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment Agreement.

6.                  By executing and delivering this Assignment Agreement,
Assignor and Assignee confirm to and agree with each other, the Agent, the
Company and the other Financial Institutions as follows:  (a) other than the
representation and warranty that it has not created any Adverse Claim upon any
interest being transferred hereunder, Assignor makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made by any other Person in or in connection with
the Purchase Agreement or the Transaction Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of Assignee, the
Purchase Agreement or any other instrument or document furnished pursuant
thereto or the perfection, priority, condition, value or sufficiency of any
collateral; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller, any
Obligor, any Affiliate of Seller or the performance or observance by the Seller,
any Obligor, any Affiliate of Seller of any of their respective obligations
under the Transaction Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; (c) Assignee confirms that it has
received a copy of the Purchase Agreement and copies of such other Transaction
Documents, and other documents and information as it has requested and deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (d) Assignee will, independently and without reliance upon
the Agent, Conduit, the Seller or any other Financial Institution or Purchaser
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Purchase Agreement and the Transaction Documents; (e) Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto and (f) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a Financial Institution or, when applicable, as a Purchaser.

2          

--------------------------------------------------------------------------------

 

 

7.                  Each party hereto represents and warrants to and agrees with
the Agent that it is aware of and will comply with the provisions of the
Purchase Agreement, including, without limitation, Sections 4.1 and 14.6
thereof.

8.                  Schedule I hereto sets forth the revised Commitment of
Assignor and the Commitment of Assignee, as well as administrative information
with respect to Assignee.

9.                  THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

10.              Assignee hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all senior
indebtedness for borrowed money of Conduit, it will not institute against, or
join any other Person in instituting against, Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR]

By:                                                                  
Title:          

[ASSIGNEE]

By:                                                                  
Title:          

 

3          

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

Date: _______________, ____

Transferred Percentage:      ________%

 

 

 

 

A-1

 

A-2

 

B-1

 

B-2

 

Assignor

 

Commitment

(prior to giving effect to the Assignment Agreement)

 

Commitment

(after giving effect to the Assignment Agreement)

 

Outstanding

Capital

(if any)

 

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

 

B-1

 

B-2

 

Assignee

 

 

 

Commitment

(after giving effect to the Assignment Agreement)

 

Outstanding

Capital

(if any)

 

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices

_____________

_____________

Attention:

Phone:

Fax:

4          

--------------------------------------------------------------------------------

 

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

 

TO:________________________, Assignor

________________________

________________________

________________________

 

TO:________________________, Assignee

________________________

________________________

________________________

The undersigned, as Agent under the Receivables Purchase Agreement, dated as of
June 30, 2000, by and among Graybar Commerce Corporation, a Delaware
corporation, Graybar Electric Company, Inc., as Servicer, Falcon Asset
Securitization Company LLC (formerly Falcon Asset Securitization Corporation),
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent, and the Financial Institutions party thereto, hereby
acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of ____________, ____ between __________________, as
Assignor, and __________________, as Assignee.  Terms defined in such Assignment
Agreement are used herein as therein defined.

1.   Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be ______________, ____.

2.    Conduit hereby consents to the Assignment Agreement as required by Section
12.1(b) of the Receivables Purchase Agreement.

 

5          

--------------------------------------------------------------------------------

 

 

[3.        Pursuant to such Assignment Agreement, the Assignee is required to
pay $____________ to Assignor at or before 12:00 noon (local time of Assignor)
on the Effective Date in immediately available funds.]

 

Very truly yours,

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), individually and as Agent

By:                                                                  

Title:                                                               

FALCON ASSET SECURITIZATION COMPANY LLC (formerly Falcon Asset Securitization
Corporation)

By:                                                                  
Authorized Signatory

 

6          

--------------------------------------------------------------------------------

 

 

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

See Exhibit V to Receivables Sale Agreement

 

1          

--------------------------------------------------------------------------------

 

 

EXHIBIT IX

Intentionally Omitted

 

1          

--------------------------------------------------------------------------------

 

 

EXHIBIT X

FORM OF MONTHLY REPORT

[In addition to such other information as may be included on this exhibit, each
Monthly Report should set forth the following with respect to the related
Calculation Period (as defined in the Receivables Sale Agreement):  (i) the
aggregate Outstanding Balance of Receivables created and conveyed by Originator
to Seller in purchases pursuant to the Receivables Sale Agreement during such
Calculation Period, as well as the Net Receivables Balance included therein,
(ii) the aggregate purchase price payable to Originator in respect of such
purchases, specifying the Discount Factor (as defined in the Receivables Sale
Agreement) in effect for such Calculation Period and the aggregate Purchase
Price Credits (as defined in the Receivables Sale Agreement) deducted in
calculating such aggregate purchase price, (iii) the aggregate amount of funds
received by the Servicer during such Calculation Period which are to be applied
as Reinvestments, (iv) the increase or decrease in the amount outstanding under
the Subordinated Note (as defined in the Receivables Sale Agreement) as of the
end of such Calculation Period after giving effect to the application of funds
toward the aggregate purchase price and the restrictions on Subordinated Loans
(as defined in the Receivables Sale Agreement) set forth in Section 1.2(b)(ii)
of the Receivables Sale Agreement and (v) the amount of any capital contribution
made by Originator to Seller as of the end of such Calculation Period pursuant
to Section 1.2(b) of the Receivables Sale Agreement.]

The above is a true and accurate accounting pursuant to the terms of the
Receivables Purchase Agreement, dated as of June 30, 2000 (the "Agreement"), by
and among Graybar Commerce Corporation, Graybar Electric Company, Inc., the
financial institutions party thereto, Falcon Asset Securitization Company LLC
(formerly Falcon Asset Securitization Corporation) and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as Agent, and I
have no knowledge of the existence of any conditions or events which constitute
an Amortization Event or Potential Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by this monthly report or as of the date of this certificate, except as
set forth below.

By:______________________

Name:___________________

Title:____________________

Company Name:___________

Date:____________________

1          

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Financial Institution

 

Commitment

 

JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago))

 

$102,000,000

 

1          

--------------------------------------------------------------------------------

 

 

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT
ON OR PRIOR TO THE INITIAL PURCHASE

PART I: Documents to be Delivered in Connection with the Receivables Sale
Agreement

1.                                          Executed copies of the Receivables
Sale Agreement, duly executed by the parties thereto.

2.                                          Copy of the Resolutions of the Board
of Directors of Originator certified by its Secretary, authorizing Originator's
execution, delivery and performance of the Receivables Sale Agreement and the
other documents to be delivered by it thereunder.

3.                                          Articles or Certificate of
Incorporation of Originator certified by the Secretary of State of the
jurisdiction of incorporation of Originator on or within thirty (30) days prior
to the initial Purchase (as defined in the Receivables Sale Agreement).

4.                                          Good Standing Certificate for
Originator issued by the Secretaries of State of its state of incorporation and
each jurisdiction where it has material operations, each of which is listed
below:

a.                    

b.                   

5.                                          A certificate of the Secretary of
Originator certifying: (i) the names and signatures of the officers authorized
on its behalf to execute the Receivables Sale Agreement and any other documents
to be delivered by it thereunder and (ii) a copy of  Originator's By‑Laws.

6.                                          Pre-filing state and federal tax
lien, judgment lien and UCC lien searches against Originator from the following
jurisdictions:

a.                    

b.                   

7.                                          Time stamped receipt copies of
proper financing statements, duly filed under the UCC on or before the date of
the initial Purchase (as defined in the Receivables Sale Agreement) in all
jurisdictions as may be necessary or, in the opinion of Seller (or its assigns),
desirable, under the UCC of all appropriate jurisdictions or any comparable law
in order to perfect the ownership interests contemplated by the Receivables Sale
Agreement.

1          

--------------------------------------------------------------------------------

 

 

8.                                          Time stamped receipt copies of
proper UCC termination statements, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by Originator.

9.                                          Executed Collection Account
Agreements for each Lock-Box and Collection Account.

10.                                      A favorable opinion of legal counsel
for Originator reasonably acceptable to Seller (or its assigns) which addresses
the following matters and such other matters as Seller (or its assigns) may
reasonably request:

-                    Originator is a corporation duly incorporated, validly
existing and in good standing under the laws of its state of incorporation.

-                    Originator has all requisite authority to conduct its
business in each jurisdiction where failure to be so qualified would have a
material adverse effect on Originator's business.

-                    The execution and delivery by Originator of the Receivables
Sale Agreement and each other Transaction Document to which it is a party and
its performance of its obligations thereunder have been duly authorized by all
necessary corporate action and proceedings on the part of Originator and will
not:

(a)                require any action by or in respect of, or filing with, any
governmental body, agency or official (other than the filing of UCC financing
statements);

(b)               contravene, or constitute a default under, any provision of
applicable law or regulation or of its articles or certificate of incorporation
or bylaws or of any agreement, judgment, injunction, order, decree or other
instrument binding upon Originator; or

(c)                result in the creation or imposition of any Adverse Claim on
assets of Originator or any of its Subsidiaries (except as contemplated by the
Receivables Sale Agreement).

-                    The Receivables Sale Agreement and each other Transaction
Document to which it is a party has been duly executed and delivered by
Originator and constitutes the legal, valid and binding obligation of Originator
enforceable in accordance with its terms, except to the extent the enforcement
thereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally and subject also to the availability
of equitable remedies if equitable remedies are sought.

2          

--------------------------------------------------------------------------------

 

 

-                    The provisions of the Receivables Sale Agreement are
effective to create a valid security interest in favor of Seller in all
Receivables and upon the filing of financing statements, Seller shall acquire a
first priority, perfected security interest in such Receivables.

-                    To the best of the opinion giver's knowledge, there is no
action, suit or other proceeding against Originator or any Affiliate of
Originator, which would materially adversely affect the business or financial
condition of Originator and its Affiliates taken as a whole or which would
materially adversely affect the ability of Originator to perform its obligations
under the Receivables Sale Agreement.

11.                                      A "true sale" opinion and "substantive
consolidation" opinion of counsel for Originator with respect to the
transactions contemplated by the Receivables Sale Agreement.

12.                                      A Compliance Certificate.

13.                                      Executed copies of (i) all consents
from and authorizations by any Persons and (ii) all waivers and amendments to
existing credit facilities, that are necessary in connection with the
Receivables Sale Agreement.

14.                                      Executed copies of the Subscription
Agreement (as defined in the Receivables Sale Agreement).

15.                                      Executed copies of the Subordinated
Note (as defined in the Receivables Sale Agreement) by Seller in favor of
Originator.

16.                                      A direction letter executed by
Originator authorizing Seller (and its assignees) and directing warehousemen to
allow Seller (and its assignees) to inspect and make copies from Originator's
books and records maintained at off-site data processing or storage facilities.

PART II:  Documents to Be Delivered in Connection with the Agreement

1.                     Executed copies of the Agreement, duly executed by the
parties thereto.

2.                                          Copy of the Resolutions of the Board
of Directors of each Seller Party certified by its Secretary authorizing such
Person's execution, delivery and performance of the Agreement and the other
documents to be delivered by it hereunder.

3.                                          Articles or Certificate of
Incorporation of each Seller Party and certified by the Secretary of State of
its jurisdiction of incorporation on or within thirty (30) days prior to the
initial Incremental Purchase.

4.                                          Good Standing Certificate for each
Seller Party issued by the Secretaries of State of its state of incorporation
and each jurisdiction where it has material operations, each of which is listed
below:

3          

--------------------------------------------------------------------------------

 

 

a.                   Seller:

b.                  Servicer:

5.                                          A certificate of the Secretary of
each Seller Party certifying (i) the names and signatures of the officers
authorized on its behalf to execute the Agreement and any other documents to be
delivered by it hereunder and (ii) a copy of such Person's By‑Laws.

6.                                          Pre-filing state and federal tax
lien, judgment lien and UCC lien searches against each Seller Party from the
following jurisdictions:

a.                   Seller:

b.                  Servicer:

7.                                          Time stamped receipt copies of
proper financing statements, duly filed under the UCC on or before the date of
the initial Incremental Purchase in all jurisdictions as may be necessary or, in
the opinion of the Agent, desirable, under the UCC of all appropriate
jurisdictions or any comparable law in order to perfect the ownership interests
contemplated by the Agreement.

8.                                          Time stamped receipt copies of
proper UCC termination statements, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by Seller.

9.                                          Executed copies of Collection
Account Agreements for each Lock-Box and Collection Account.

10.                                      A favorable opinion of legal counsel
for the Seller Parties reasonably acceptable to the Agent which addresses the
following matters and such other matters as the Agent may reasonably request:

-                    Each Seller Party is a corporation duly incorporated,
validly existing, and in good standing under the laws of its state of
incorporation.

-                    Each Seller Party has all requisite authority to conduct
its business in each jurisdiction where failure to be so qualified would have a
material adverse effect on such Person's business.

-                    The execution and delivery by each Seller Party of the
Agreement and each other Transaction Document to which it is a party and its
performance of its obligations thereunder have been duly authorized by all
necessary corporate action and proceedings on the part of such Person and will
not:

4         

--------------------------------------------------------------------------------

 

 

(a)                require any action by or in respect of, or filing with, any
governmental body, agency or official (other than the filing of UCC financing
statements);

(b)               contravene, or constitute a default under, any provision of
applicable law or regulation or of its articles or certificate of incorporation
or bylaws or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Person; or

(c)                result in the creation or imposition of any Adverse Claim on
assets of such Person or any of its Subsidiaries (except as contemplated by the
Agreement).

-                    The Agreement and each other Transaction Document to which
such Person is a party has been duly executed and delivered by such Person and
constitutes the legal, valid, and binding obligation of such Person, enforceable
in accordance with its terms, except to the extent the enforcement thereof may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors' rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.

-                    The provisions of the Agreement are effective to create a
valid security interest in favor of the Agent for the benefit of the Purchasers
in all Receivables, and upon the filing of financing statements, the Agent for
the benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.

-                    To the best of the opinion giver's knowledge, there is no
action, suit or other proceeding against any Seller Party or any of their
respective Affiliates, which would materially adversely affect the business or
financial condition of such Person and its Affiliates taken as a whole or which
would materially adversely affect the ability of such Person to perform its
obligations under any Transaction Document to which it is a party.

11.                                      If requested by Conduit or the Agent, a
favorable opinion of legal counsel for each Financial Institution, reasonably
acceptable to the Agent which addresses the following matters:

-                    The Agreement has been duly authorized by all necessary
corporate action of such Financial Institution.

-                    The Agreement has been duly executed and delivered by such
Financial Institution and, assuming due authorization, execution and delivery by
each of the other parties thereto, constitutes a legal, valid and binding
obligation of such Financial Institution, enforceable against such Financial
Institution in accordance with its terms.

5          

--------------------------------------------------------------------------------

 

 

12.                                      A Compliance Certificate.

13.                                      The Fee Letter.

14.                                      A Monthly Report as at _____________.

15.                                      Executed copies of (i) all consents
from and authorizations by any Persons and (ii) all waivers and amendments to
existing credit facilities, that are necessary in connection with the Agreement.

16.                                      A direction letter executed by Seller
and the Servicer authorizing the Agent and Conduit, and directing warehousemen
to allow the Agent and Conduit to inspect and make copies from Seller's books
and records maintained at off-site data processing or storage facilities.

For each Purchaser that is not incorporated under the laws of the United States
of America, or a state thereof, two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case that
such Purchaser is entitled to receive payments under the Agreement without
deduction or withholding of any United States federal income taxes.

 

6          

--------------------------------------------------------------------------------

 

 

SCHEDULE C

EXCLUDED OBLIGORS

 

 

Schlesinger-Siemens Electrical, LLC

58 89 57th St.

Maspeth, NY 11378

 

Siemens Industry, Inc.

45470 Commerce Center Dr

Plymouth Township, MI 48170

 

Siemens Capital Company, LLC

170 Wood Ave. South

Iselin, NJ 08830

 

Rolls-Royce Energy Systems, Inc.

607 W. Chestnut St.

Mount Vernon, OH 43050

 

1          

--------------------------------------------------------------------------------

 

 

Document comparison done by DeltaView on Thursday, September 30, 2010 2:51:23 PM

Input:

Document 1

pcdocs://nycsr07a/1610164/1

Document 2

pcdocs://nycsr07a/1610164/6

Rendering set

3a No Style

 

Legend:

Insertion

Deletion

<Moved from >

>Moved to <

Style change

Format change

Moved deletion

Inserted cell

 

Deleted cell

 

Moved cell

 

Split/Merged cell

 

Padding cell

 

 

Statistics:

 

Count

Insertions

71

Deletions

48

Moved from

0

Moved to

0

Style change

0

Format changed

0

Total changes

119

 

2          

--------------------------------------------------------------------------------

 